Exhibit 10.1

 

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of December
___, 2018, between Sport Endurance, Inc., a Nevada corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act contained in Section 4(a)(2) thereof and/or Rule 506(b)
thereunder or Regulation S thereunder, the Company desires to issue and sell to
each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1     Definitions. In addition to the words and terms defined elsewhere in
this Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1(a).

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities to be issued
and sold, in each case, have been satisfied or waived, but in no event later
than the second Trading Day following the date hereof.

 

1

--------------------------------------------------------------------------------

 

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Nason, Yeager, Gerson, Harris & Fumero, P.A.

 

“Escrow Agent” means Nason, Yeager, Gerson, Harris & Fumero, P.A.

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(s).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company, in an aggregate amount not to
exceed 10% of shares of Common Stock outstanding at any given time, or pursuant
to any stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose for services
rendered to the Company, (b) securities upon the exercise or exchange of or
conversion of any Securities issued hereunder and/or other securities issuable
pursuant to existing agreements, exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities (other
than in connection with stock dividends, stock splits or combinations) or to
extend the term of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the directors
of the Company, provided that any such issuance shall only be to a Person (or to
the equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).

 

2

--------------------------------------------------------------------------------

 

 

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all U.S. and
foreign patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, brand names,
certification marks, trade dress, logos, trade names, domain names, assumed
names and corporate names, together with all colorable imitations thereof, and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all trade
secrets under applicable state laws and the common law and know-how (including
formulas, techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (e) all computer software (including source
code, object code, diagrams, data and related documentation), and (f) all copies
and tangible embodiments of the foregoing (in whatever form or medium).

 

“Intellectual Property Agreement” has the meaning set forth in Section 3.1(p).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).

 

“Participation Maximum” shall have the meaning ascribed to such term in Section
4.11(a).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.11(a).

 

“Pro Rata Portion” shall have the meaning ascribed to such term in Section
4.11(d).

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit A
attached hereto.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Shares by each Purchaser as provided for in the Registration Rights Agreement.

 

“Regulation FD” means Regulation FD promulgated by the SEC pursuant to the
Exchange Act, as such Regulation may be amended or interpreted from time to
time, or any similar rule or

 

3

--------------------------------------------------------------------------------

 

 

regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Regulation.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Shares issuable upon exercise in full
of all Warrants ignoring any exercise limits set forth therein.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder.

 

“Shares” means the Common Stock purchased under this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the

Exchange Act (but shall not be deemed to include the location and/or reservation
of borrowable shares of Common Stock). 

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Securities purchased hereunder as specified below such Purchaser’s
name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

 

“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.11(a).

 

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.11(a).

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial

 

4

--------------------------------------------------------------------------------

 

 

interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTCQB, the OTCQX, or the OTC
Pink Marketplace (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement the Warrants, the Registration
Rights Agreement, and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

“Transfer Agent” means Equity Stock Transfer and any successor transfer agent of
the Company.

 

“Underlying Shares” means the Warrant Shares.

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.12.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)) (or a similar organization or agency succeeding to its functions of
reporting prices), (b) if no volume weighted average price of the Common Stock
is reported for the Trading Market, the average closing price of the Common
Stock during the ten (10) Trading Days preceding such date, or (c) in all other
cases, the fair market value of a share of Common Stock as determined by the
Board of Directors of the Company.

 

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable immediately and have a term of exercise equal to
two (2) years from such initial exercise date, in the form of Exhibit B attached
hereto.

 

“Warrant Exercise Price” means $0.15 per share.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants at the Warrant Exercise Price.

 

5

--------------------------------------------------------------------------------

 

 

ARTICLE II.
PURCHASE AND SALE

 

2.1     Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, the number of
shares of Common Stock listed on the signature page of such Purchaser, at a
price per share of $0.075 per share and at no additional cost a number of
Warrants equal to one-half of the number of shares of Common Stock purchased.
Each Purchaser shall deliver to the Escrow Agent, via wire transfer immediately
available funds equal to such Purchaser’s Subscription Amount as set forth on
the signature page hereto executed by such Purchaser, and the Company shall
deliver to the Escrow Agent each Purchaser’s respective Shares and a Warrant as
determined pursuant to Section 2.2(a), and the Company and each Purchaser shall
deliver the other items set forth in Section 2.2(b) deliverable at the Closing.
Upon satisfaction of the covenants and conditions set forth in Sections 2.2 and
2.3, the Closing shall occur at the offices of Company Counsel or such other
location as the parties shall mutually agree. If a Closing is not held on or
before November 19, 2018, the Escrow Agent will return all Subscription Amounts,
if any such amounts have been funded, without interest or deduction to each
prospective Purchaser. The Company reserves the right to reject any subscription
made hereby, in whole or in part, in their sole discretion. The Company’s
agreement with each Purchaser is a separate agreement and the sale of the Shares
to each Purchaser is a separate sale. The Company is offering on a best efforts
basis to sell up to $2,700,000 of Securities.

 

2.2     Deliveries.

 

(a)     On or prior to Closing Date, the Company shall deliver or cause to be
delivered to the Escrow Agent on behalf of each Purchaser the following:

 

(i)     this Agreement duly executed by the Company;

 

(ii)     a certificate evidencing the number of shares of Common Stock
subscribed for by the Purchaser, registered in the name of such Purchaser;

 

(iii)     an original Warrant, exercisable at the Warrant Exercise Price,
registered in the name of such Purchaser to purchase up to a number of shares of
Common Stock equal to 50% of such Purchaser’s Shares, subject to adjustment as
described therein (such Warrant certificate may be delivered within two Trading
Days of the Closing Date);

 

 

(iv)     the Registration Rights Agreement duly executed by the Company;

 

(v)     the Reserve Letter attached as Exhibit C duly executed by the Company;
and

 

6

--------------------------------------------------------------------------------

 

 

 

(vi)     a legal opinion as to the legality of the issuance of the Shares and
the Warrant Shares and valid exemption from registration under the Securities
Act.

 

(b)     On or prior to the Closing Date each Purchaser shall deliver or cause to
be delivered to the Company the following:

 

(i)     this Agreement duly executed by such Purchaser;

 

(ii)     to such Purchaser’s Subscription Amount by wire transfer to the Escrow
Agent; and

 

(iii)     the Registration Rights Agreement duly executed by the Purchaser.

 

2.3     Closing Conditions.

 

(a)     The obligations of the Company hereunder in connection with the Closing
are subject to the following conditions being met:

 

(i)     the accuracy in all material respects (or, to the extent representations
or warranties are qualified by materiality or Material Adverse Effect, in all
respects) on the Closing Date of the representations and warranties of the
Purchasers contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);

 

(ii)     all obligations, covenants and agreements of each Purchaser required to
be performed at or prior to the Closing Date shall have been performed; and

 

(iii)     the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.

 

(b)     The respective obligations of the Purchasers hereunder in connection
with the Closing are subject to the following conditions being met:

 

(i)     the accuracy in all material respects (or, to the extent representations
or warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date
therein);

 

(ii)     all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii)     the delivery by the Company of the items set forth in Section 2.2(a)
of this Agreement;

 

7

--------------------------------------------------------------------------------

 

 

(iv)     there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

 

(v)     from the date hereof to the Closing Date trading in the Common Stock
shall not have been suspended by the SEC or the Company’s principal Trading
Market, and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing;

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1     Representations and Warranties of the Company. The Company hereby makes
the following representations and warranties to each Purchaser as of the date
hereof:

 

(a)     Subsidiaries. All of the direct and indirect subsidiaries of the Company
are set forth in the SEC Reports. The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities. If the
Company has no subsidiaries, all other references to the Subsidiaries or any of
them in the Transaction Documents shall be disregarded. The Subsidiaries are
listed on Schedule 3.1(a).

 

(b)     Organization and Qualification. The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any

 

8

--------------------------------------------------------------------------------

 

 

material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no Action
has been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.

 

(c)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. Subject to obtaining the Required
Approvals, this Agreement and each other Transaction Document to which it is a
party has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof and thereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(d)     No Conflicts. Except as set forth on Schedule 3.1(d), the execution,
delivery and performance by the Company of this Agreement and the other
Transaction Documents to which it is a party, the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby do not and will not (i) subject to the Required Approvals, conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) constitute a default (or an event that with notice or lapse
of time or both would become a default) under, result in the creation of any
Lien upon any of the properties or assets of the Company or any Subsidiary, or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

9

--------------------------------------------------------------------------------

 

 

 

(e)     Filings, Consents and Approvals. Except as set forth on Schedule 3.1(e),
the Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filings required pursuant to Section
4.4 of this Agreement, (ii) application(s) to each applicable Trading Market for
the listing of the Shares and Warrant Shares for trading thereon in the time and
manner required thereby, (iii) the filing of the Registration Statement with the
SEC to the extent required by the Registration Rights Agreement, and (iv) such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).

 

(f)     Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company. The Shares and the Warrant Shares, when issued
in accordance with the terms of the Warrants, will be validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company. The
Company shall reserve from its duly authorized capital stock a number of shares
of Common Stock issuable pursuant to the Warrants equal to the amount set forth
in Section 4.9.

 

(g)     Capitalization. The capitalization of the Company is as set forth in the
SEC Reports. The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than as set forth
on Schedule 3.1(g) other than pursuant to the exercise of employee stock awards
under the Company’s equity incentive plans, the issuance of shares of Common
Stock to employees pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as set forth in the SEC
Reports, as a result of the purchase and sale of the Securities or as set forth
on Schedule 3.1(g), there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock or the capital stock of any Subsidiary, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents or capital stock of any Subsidiary. The issuance and
sale of the Securities will not obligate the Company or any Subsidiary to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. There are no outstanding securities or instruments of the Company or
any Subsidiary that contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to redeem a security of the Company or
such

 

10

--------------------------------------------------------------------------------

 

 

Subsidiary. The Company does not have any stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or agreement. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 

(h)     SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Except as set forth on Schedule 3.1(h), the financial statements of
the Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

(i)     Material Changes; Undisclosed Events, Liabilities or Developments. Other
than as set forth on Schedule 3.1(i) since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof, (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting,
(iv) the Company has not declared or made any

11

--------------------------------------------------------------------------------

 

 

 

dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company equity
incentive plans. The Company does not have pending before the SEC any request
for confidential treatment of information. Except for the issuance of the
Securities contemplated by this Agreement or as set forth on Schedule 3.1(i), no
event, liability, fact, circumstance, occurrence or development has occurred or
exists or is reasonably expected to occur or exist with respect to the Company
or its Subsidiaries or their respective businesses, prospects, properties,
operations, assets or financial condition that would be required to be disclosed
by the Company under applicable securities laws at the time this representation
is made or deemed made that has not been publicly disclosed at least one (1)
Trading Day prior to the date that this representation is made.

 

(j)     Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation, inquiry except as set forth in Schedule 3.1(j) or
other similar proceeding of any federal or state government unit pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the issuance of the Securities or (ii) could, if
there were an unfavorable decision, have or reasonably be expected to result in
a Material Adverse Effect. The Company has no reason to believe that an Action
will be filed against it in the future. Neither the Company nor any Subsidiary,
nor any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act, and the Company
has no reason to believe it will do so in the future.

 

(k)     Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no effort is
underway to unionize or organize the employees of the Company or any Subsidiary.
To the knowledge of the Company, no executive officer of the Company or any
Subsidiary, is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such

12

--------------------------------------------------------------------------------

 

 

executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. There is no workmen’s compensation liability
matter, employment-related charge, complaint, grievance, investigation, inquiry
or obligation of any kind pending, or to the Company’s knowledge, threatened,
relating to an alleged violation or breach by the Company or its Subsidiaries of
any law, regulation or contract that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(l)     Compliance. Except as set forth on Schedule 3.1(l), neither the Company
nor any Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.

 

(m)     Environmental Laws.     The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(n)     Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably

 

13

--------------------------------------------------------------------------------

 

 

be expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

(o)     Title to Assets. Subject to the disclosure set forth on Schedule 3.1(o),
the Company and the Subsidiaries have good and marketable title in fee simple to
all real property owned by them and good and marketable title in all personal
property owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all Liens, except for (i) Liens as
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries, and (ii) Liens for the payment of federal, state
or other taxes, for which appropriate reserves have been made therefor in
accordance with GAAP and, the payment of which is neither delinquent nor subject
to penalties. Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.

 

(p)     Intellectual Property.

 

(i)     The Company owns or possesses or has the right to use pursuant to a
valid and enforceable written license, sublicense, agreement, or permission all
Intellectual Property necessary for the operation of the business of the Company
as presently conducted. The Company has provided the Purchaser a true and
complete copy of each such written license, sublicense, agreement or permission.

 

(ii)     The Intellectual Property does not interfere with, infringe upon,
misappropriate, or otherwise come into conflict with, any Intellectual Property
rights of third parties, and the Company has no knowledge that facts exist which
indicate a likelihood of the foregoing. The Company has not received any charge,
complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or conflict (including any claim that the
Company must license or refrain from using any Intellectual Property rights of
any third party). To the knowledge of the Company, no third party has interfered
with, infringed upon, misappropriated, or otherwise come into conflict with, any
Intellectual Property rights of the Company.

 

(iii)     The Company and the Subsidiaries have no pending patent applications
or applications for registration that either entity has made with respect to any
Intellectual Property. Schedule 3.1(p) identifies each license, sublicense,
agreement, or other permission that the Company has granted to any third party
with respect to any of such Intellectual Property (together with any
exceptions). The Company has delivered to the Purchaser correct and complete
copies of all such licenses, sublicenses, agreements, and permissions (as
amended to date) (“Intellectual Property Agreements”). Schedule 3.1(p) also
identifies each registered and unregistered trademark, service mark, trade name,
corporate name, URLs or Internet domain name used by the Company in connection
with its

 

14

--------------------------------------------------------------------------------

 

 

business and which is not licensed from a third party. With respect to each item
of Intellectual Property required to be identified in Schedule 3.1(p):

 

 

(A)

The Company owns and possesses all right, title, and interest in and to the
item, free and clear of any Lien, license, or other restriction or limitation
regarding use or disclosure;

 

 

(B)

The item is not subject to any outstanding injunction, judgment, order, decree,
ruling, or charge;

 

 

(C)

No Action, claim, or demand is pending or, to the knowledge of the Company, is
threatened that challenges the legality, validity, enforceability, use, or
ownership by the Company; and

 

 

(D)

The Company has not agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item.

 

(iv)     Schedule 3.1(p)(iv) identifies each item of Intellectual Property that
any third party owns and that the Company uses pursuant to license, sublicense,
agreement, or permission, excluding off-the-shelf software purchased or licensed
by the Company. The Company has delivered to the Purchaser correct and complete
copies of all such licenses, sublicenses, agreements, and permissions (each as
amended to date) (each, a “Licensed Intellectual Property Agreement”). With
respect to each Licensed Intellectual Property Agreement:

 

 

(A)

the Licensed Intellectual Property Agreement is legal, valid, binding,
enforceable, and in full force and effect;

 

 

(B)

No party to the Licensed Intellectual Property Agreement is in breach or
default, and no event has occurred that with notice or lapse of time would
constitute a breach or default or permit termination, modification, or
acceleration thereunder, which as to any such breach, default or event could
have a Material Adverse Effect on the Company;

 

 

(C)

No party to such Licensed Intellectual Property Agreement has repudiated any
provision thereof;

 

 

(D)

Except as set forth in such Licensed Intellectual Property Agreement, the
Company has not received written or verbal notice or otherwise has knowledge
that the underlying item of Intellectual Property is subject to any outstanding
injunction, judgment, order, decree, ruling, or charge; and

 

15

--------------------------------------------------------------------------------

 

 

 

(E)

Except as set forth on Schedule 3.1(p)(iv), the Company has not granted any
sublicense or similar right with respect to the license, sublicense, agreement,
or permission.

 

(v)     The Company has complied with and is presently in compliance with all
foreign, federal, state, local, governmental (including, but not limited to, the
Federal Trade Commission and State Attorneys General), administrative, or
regulatory laws, regulations, guidelines, and rules applicable to any personal
identifiable information.

 

(vi)     Each Person who participated in the creation, conception, invention or
development of the Intellectual Property currently used in the business of the
Company (each, a “Developer”) which is not licensed from third parties has
executed one or more agreements containing industry standard confidentiality,
work for hire and assignment provisions, whereby the Developer has assigned to
the Company all copyrights, patent rights, Intellectual Property rights and
other rights in the Intellectual Property, including all rights in the
Intellectual Property that existed prior to the assignment of rights by such
Person to the Company. The Company has provided to the Purchaser copies of any
such agreements and assignments from each such Developer (collectively, the
“Developer Agreements”).

 

(vii)     Each Developer has signed a perpetual non-disclosure agreement with
the Company. The Company has provided, or will provide prior to Closing, to the
Purchaser copies any such non-disclosure agreements from each such Person, if
any.

 

(q)     Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(r)     Transactions With Affiliates and Employees. Except as set forth in the
SEC Reports, none of the officers or directors of the Company or any Subsidiary
and, to the knowledge of the Company, none of the employees of the Company or
any Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for (i) payment of salary or

 

16

--------------------------------------------------------------------------------

 

 

consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including stock
award agreements under any equity incentive plan of the Company.

 

(s)     Sarbanes-Oxley; Internal Accounting Controls. Except as disclosed in the
SEC Reports, the Company and the Subsidiaries are in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof and as of the
Closing Date. The Company and the Subsidiaries maintain a system of internal
accounting controls as set forth in the SEC Reports. The Company’s certifying
officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the internal control over financial reporting (as such
term is defined in the Exchange Act) of the Company and its Subsidiaries that
have materially affected, or is reasonably likely to materially affect, the
internal control over financial reporting of the Company and its Subsidiaries.

 

(t)     Certain Fees. Other than as set forth on Schedule 3.1(t), no brokerage
or finder’s fees or commissions are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.

 

(u)     Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(v)     Registration Rights. No Person has any right to cause the Company or any
Subsidiary to effect the registration under the Securities Act of any securities
of the Company or any Subsidiary except as disclosed on Schedule 3.1(v).

 

(w)     Listing and Maintenance Requirements. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The

17

--------------------------------------------------------------------------------

 

 

Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements. The Common Stock is currently eligible for electronic transfer
through the Depository Trust Company or another established clearing corporation
and the Company is current in payment of the fees to the Depository Trust
Company (or such other established clearing corporation) in connection with such
electronic transfer.

 

(x)     Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.

 

(y)     Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the SEC Reports. The Company understands and confirms
that the Purchasers will rely on the foregoing representation in effecting
transactions in securities of the Company. All of the disclosure furnished by or
on behalf of the Company to the Purchasers regarding the Company and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading. The Company acknowledges and
agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.

 

(z)     No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated.

18

--------------------------------------------------------------------------------

 

 

(aa)     Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(bb)     Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law, or (iv) violated any
provision of FCPA.

 

(cc)     Accountants. The Company’s accounting firm is set forth in the SEC
Reports. To the knowledge and belief of the Company, such accounting firm (i) is
a registered public accounting firm as required by the Exchange Act and (ii) has
expressed its opinion with respect to the financial statements included in the
Company’s Annual Report for the fiscal year ended August 31, 2017.

 

(dd)     Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

(ee)     Acknowledgement Regarding Purchaser’s Trading Activity. Notwithstanding
anything in this Agreement or elsewhere to the contrary (except for Sections
3.2(f) and 4.14 hereof), it is understood and acknowledged by the Company that:
(i) none of the Purchasers has been asked by the Company to agree, nor has any
Purchaser

 

19

--------------------------------------------------------------------------------

 

 

agreed, to desist from purchasing or selling, long and/or short, securities of
the Company, or “derivative” securities based on securities issued by the
Company or to hold the Securities for any specified term; (ii) past or future
open market or other transactions by any Purchaser, specifically including,
without limitation, Short Sales or “derivative” transactions, before or after
the closing of this or future private placement transactions, may negatively
impact the market price of the Company’s publicly-traded securities; (iii) any
Purchaser, and counter-parties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) each Purchaser shall not be deemed to
have any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(y) one or more Purchasers may engage in hedging activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Warrant Shares deliverable
with respect to Securities are being determined, and (z) such hedging activities
(if any) could reduce the value of the existing stockholders' equity interests
in the Company at and after the time that the hedging activities are being
conducted.  The Company acknowledges that such aforementioned hedging activities
do not constitute a breach of any of the Transaction Documents.

 

(ff)     Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(gg)     No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

 

(hh)     No Disqualification Events.  With respect to the Securities to be
offered and sold hereunder in reliance on Rule 506(b) under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering hereunder, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale, nor any Person,
including a placement agent, who will receive a commission or fees for
soliciting purchasers (each, an “Issuer Covered Person” and, together, “Issuer
Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The

 

20

--------------------------------------------------------------------------------

 

 

Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder.

 

(ii)     Notice of Disqualification Events. The Company will notify the
Purchasers in writing, prior to the Closing Date of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, reasonably be expected to become a Disqualification Event
relating to any Issuer Covered Person, in each case of which it is aware.

 

(jj)     Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).

 

(kk)     U.S. Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.

 

(ll)     Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(mm)     Money Laundering. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no Action by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any
Subsidiary with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company or any Subsidiary, threatened.

 

(nn)     Regulation S Exemption. To the extent offer and sale of the Securities
pursuant to this Agreement is intended to be exempt from registration pursuant
to Regulation S promulgated under the Securities Act (“Regulation S”), the
Company has not engaged, nor will engage, in any directed selling efforts (as
such term is defined in Regulation S) in the United States with respect to the
Securities.

 

21

--------------------------------------------------------------------------------

 

 

3.2     Representations and Warranties of the Purchasers. Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):

 

(a)     Organization; Authority. Such Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and performance by such Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser. Each Transaction Document to which
it is a party has been duly executed by such Purchaser, and when delivered by
such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b)     Understandings or Arrangements. Such Purchaser is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting such Purchaser’s right to sell the Securities in compliance with
applicable federal and state securities laws). Such Purchaser is acquiring the
Securities hereunder in the ordinary course of its business. Such Purchaser
understands that the Securities are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring such Securities as principal for its own account and not with a
view to or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law (this representation and warranty not
limiting such Purchaser’s right to sell such Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws).

 

(c)     Purchaser Status. At the time such Purchaser was offered the Securities,
it was, and as of the date hereof it is, an accredited investor within the
meaning of Rule 501 under the Securities Act. No Purchaser is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3).

 

22

--------------------------------------------------------------------------------

 

 

(d)     Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e)     Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded, subject to
Regulation FD, (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.  Such Purchaser acknowledges and agrees that neither the Company nor
anyone else has provided such Purchaser with any information or advice with
respect to the Securities nor is such information or advice necessary or
desired.

 

(f)     Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other Persons party to this
Agreement or to such Purchaser’s representatives, including, without limitation,
its officers, directors, partners, legal and other advisors, employees, agents
and Affiliates, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

23

--------------------------------------------------------------------------------

 

 

(g)     Regulation S Exemption. To the extent the offer and sale of the
Securities pursuant to this Agreement is intended to be exempt from registration
pursuant to Regulation S, each Purchaser severally and not jointly represents,
warrants and agrees that such Purchaser: (i) is not a U.S. Person, as such term
is defined in Regulation S; (ii) is outside the United States at the time the
buy order pursuant to this Agreement is originated and this Agreement is
executed and delivered; (iii) will not, during the period commencing on the date
hereof and ending on the six (6) months anniversary of such date, or such
shorter period as may be permitted by Regulation S or other applicable
securities law (“Compliance Period”), offer, sell, pledge or otherwise transfer
the Securities in the United States, or to a U.S. Person for the account or
benefit of a U.S. Person, or otherwise in a manner that is not in compliance
with Regulation S; (iv) after the expiration of the Compliance Period, will
offer, sell, or otherwise transfer the Securities only pursuant to registration
under the Securities Act or an available exemption therefrom and, in accordance
with all applicable state and foreign securities laws; and (v) has not engaged
in, and prior to the expiration of the Compliance Period will not engage in, any
short selling of or any hedging transaction with respect to the Securities in
the United States.

 

The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1     Removal of Legends.

 

(a)     The Shares, the Warrants and Warrant Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Warrants or Warrant Shares other than pursuant to an effective
registration statement or Rule 144, to the Company or to an Affiliate of a
Purchaser or in connection with a pledge as contemplated in Section 4.1(b), the
Company may require the transferor, provided that the Company shall pay the
transferor’s cost thereof, to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Shares, Warrants or Warrant Shares under the Securities Act.

 

(b)     The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Shares, the Warrants or Warrant Shares in
the following form:

 

For U.S. Persons

 

24

--------------------------------------------------------------------------------

 

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

For Non-U.S. Persons

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER REGULATION S (“REGULATION S”) PROMULGATED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”). ACCORDINGLY, UNLESS SO
REGISTERED, NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
EXERCISABLE, MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED IN REGULATION S) EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THIS SECURITY AND THE SECURITIES INTO WHICH THIS
SECURITY IS EXERCISABLE MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE
SECURITIES ACT.

 

The Company acknowledges and agrees that a Purchaser may from time to time,
subject to compliance with the requirements of Regulation S (to the extent
applicable), pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Shares or
Warrant Shares to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and who agrees to be bound by
the provisions of this Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Shares or Warrant
Shares to the pledgees or secured parties. Such a pledge or transfer would not
be subject to approval of the Company and no legal opinion of legal counsel of
the pledgee, secured party or pledgor shall be required in connection therewith.
Further, no notice shall be required of such pledge. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Shares and

25

--------------------------------------------------------------------------------

 

 

Warrant Shares may reasonably request in connection with a pledge or transfer of
the Shares or Warrant Shares.

 

(c)     Certificates evidencing the Shares and the Warrant Shares shall not
contain any legend (including the legends set forth in Section 4.1(b) hereof):
(i) while a registration statement covering the resale of such securities is
effective under the Securities Act, (ii) following any sale of such Shares or
Warrant Shares pursuant to Rule 144, (iii) if such Shares or Warrant Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Shares or Warrant Shares and without volume or manner-of-sale restrictions
or (iv) if such legend is not required under applicable requirements of the
Securities Act (including Section 4(a)(1), judicial interpretations and
pronouncements issued by the staff of the SEC) (the “Effective Date”). The
Company shall, at its expense, cause its counsel to issue a legal opinion to the
Transfer Agent promptly after the Effective Date if required by the Transfer
Agent to effect the removal of the legend hereunder. If all or any portion the
Shares or Warrant Shares may be sold under Rule 144 and the Company is then in
compliance with the current public information required under Rule 144, or if
the Shares or Warrant Shares may be sold under Rule 144 without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such Shares or Warrant Shares and without volume or
manner-of-sale restrictions or if such legend is not otherwise required under
applicable requirements of the Securities Act (including Section 4(a)(1),
judicial interpretations and pronouncements issued by the staff of the SEC) then
such Shares or Warrant Shares shall be issued or reissued free of all legends.
The Company agrees that following the effective date of any registration
statement or at such time as such legend is no longer required under this
Section 4.1(c), it will, no later than two (2) Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent of a certificate
representing restricted Shares or Warrant Shares, as applicable, issued with a
restrictive legend (such second Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Purchaser a certificate representing such
Shares or Warrant Shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4.1. Certificates for Shares or Warrant Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company system as directed by such Purchaser.

 

(d)     In addition to such Purchaser’s other available remedies, (i) the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of the value of the Warrant Shares for which a
Warrant is being exercised (based on the Warrant Exercise Price), $10 per
Trading Day for each Trading Day after the Legend Removal Date (increasing to
$20 per Trading Day after the fifth (5th ) Trading Day) until such certificate
is delivered without a legend. In no event shall liquidated damages for any one
transaction exceed $1,000 for the first ten (10) Trading Days. Nothing herein
shall limit such Purchaser’s right to pursue actual damages for the Company’s
failure to deliver certificates representing any Shares (including Warrant
Shares) as required by the

 

26

--------------------------------------------------------------------------------

 

 

Transaction Documents, and such Purchaser shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief, and (ii) if after the
Legend Removal Date such Purchaser purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of all or any portion of the number of shares of Common Stock, or a
sale of a number of shares of Common Stock equal to all or any portion of the
number of shares of Common Stock that such Purchaser anticipated receiving from
the Company without any restrictive legend, then, the Company shall pay to such
Purchaser, in cash, an amount equal to the excess of such Purchaser’s total
purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (including
brokerage commissions and other out-of-pocket expenses, if any) (the “Buy-In
Price”) over the product of (A) such number of Shares or Warrant Shares that the
Company was required to deliver to such Purchaser by the Legend Removal Date
multiplied by (B) the lowest closing sale price of the Common Stock on any
Trading Day during the period commencing on the date of the delivery by such
Purchaser to the Company of the applicable Shares or Warrant Shares (as the case
may be) and ending on the date of such delivery and payment under this Section
4.1(d).

 

(e)      In the event a Purchaser shall request delivery of unlegended shares as
described in this Section 4.1 and the Company is required to deliver such
unlegended shares, (i) it shall pay all fees and expenses associated with or
required by the legend removal and/or transfer including but not limited to
legal fees, transfer agent fees and overnight delivery charges and taxes, if
any, imposed by any applicable government upon the issuance of Common Stock,;
and (ii) the Company may not refuse to deliver unlegended shares based on any
claim that such Purchaser or anyone associated or affiliated with such Purchaser
has not complied with Purchaser’s obligations under the Transaction Documents,
or for any other reason, unless, an injunction or temporary restraining order
from a court, on notice, restraining and or enjoining delivery of such
unlegended shares shall have been sought and obtained by the Company and the
Company has posted a surety bond for the benefit of such Purchaser in the amount
of the greater of (i) 15% of the amount of the aggregate purchase price of the
Shares and Warrant Shares which is subject to the injunction or temporary
restraining order, or (ii) the VWAP of the Common Stock on the Trading Day
before the issue date of the injunction multiplied by the number of unlegended
shares to be subject to the injunction, which bond shall remain in effect until
the completion of the litigation of the dispute and the proceeds of which shall
be payable to such Purchaser to the extent Purchaser obtains judgment in
Purchaser’s favor.

 

(f)     Each Purchaser, severally and not jointly with the other Purchasers,
agrees that such Purchaser will sell any Shares pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if Shares
are sold pursuant to a Registration Statement, they will be sold in compliance
with the plan of distribution set forth therein, and acknowledges that the
removal of the restrictive legend from certificates representing Shares as set
forth in this Section 4.1 is predicated upon the Company’s reliance upon this
understanding.

 

27

--------------------------------------------------------------------------------

 

 

4.2     Furnishing of Information.

 

(a)     Until the earliest of the time that (i) no Purchaser owns Securities or
(ii) the Warrants have expired, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.

 

(b)     At any time during the period commencing from the six (6) month
anniversary of the date hereof and ending at such time on the earlier to occur
that the Warrants are not outstanding, terminated or that all of the Warrant
Shares (assuming cashless exercise) may be sold without the requirement for the
Company to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if the Company (i) shall fail
for any reason to satisfy the current public information requirement under Rule
144(c) for a period of more than 30 consecutive days or (ii) has ever been an
issuer described in Rule 144(i)(1)(i) or becomes an issuer in the future, and
the Company shall fail to satisfy any condition set forth in Rule 144(i)(2) for
a period of more than 30 consecutive days (a “Public Information Failure”) then,
in addition to such Purchaser’s other available remedies, the Company shall pay
to a Purchaser, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Shares
and/or Warrant Shares, an amount in cash equal to two percent (2%) of the
aggregate Subscription Amount on the day of a Public Information Failure and on
every thirtieth (30th) day (pro-rated for periods totaling less than thirty
days) thereafter until the earlier of (a) the date such Public Information
Failure is cured and (b) such time that such public information is no longer
required  for the Purchasers to transfer the Shares and/or Warrant Shares
pursuant to Rule 144.  In no event shall the amount paid under this section
exceed 6% of the aggregate Subscription Amount. The payments to which a
Purchaser shall be entitled pursuant to this Section 4.2(b) are referred to
herein as “Public Information Failure Payments.”  Public Information Failure
Payments shall be paid on the earlier of (i) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (ii) the
second (2rd) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured.  In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full. Nothing herein shall limit such Purchaser’s
right to pursue actual damages for the Public Information Failure, and such
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.

 

4.3     Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2(a)(1) of the Securities Act) that would be integrated with the offer
or sale of the Securities for purposes of the rules and regulations of any
Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

 

28

--------------------------------------------------------------------------------

 

 

4.4     Securities Laws Disclosure; Publicity. The Company shall, by 5:30 p.m.
(New York City time) on the second trading date following the date of execution
hereof, file a Current Report on Form 8-K disclosing the material terms of this
Agreement, including the Transaction Documents as exhibits thereto, with the SEC
within the time required by the Exchange Act. From and after the filing of the
Form 8-K as provided in the preceding sentence, the Company represents to the
Purchasers that it shall have publicly disclosed all material, non-public
information delivered to any of the Purchasers by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. In addition, effective upon the issuance of such Form 8-K, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors, agents,
employees or Affiliates on the one hand, and any of the Purchasers or any of
their Affiliates on the other hand, shall terminate. The Company and each
Purchaser shall consult with each other in issuing any press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the SEC or any regulatory
agency or Trading Market, without the prior written consent of such Purchaser,
except (a) as required by federal securities law in connection with the filing
of final Transaction Documents with the SEC and (b) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure
permitted under this clause (b).

 

4.5     Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

 

4.6     Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, which
shall be disclosed pursuant to Section 4.4, the Company covenants and agrees
that neither it, nor any other Person acting on its behalf will provide any
Purchaser or its agents or counsel with any information that constitutes, or the
Company reasonably believes constitutes, material non-public information, unless
prior thereto such Purchaser shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential.
The Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company. To
the extent that the Company delivers any material, non-public information to a
Purchaser without such Purchaser’s consent, the Company hereby covenants and
agrees that such

 

29

--------------------------------------------------------------------------------

 

 

Purchaser shall not have any duty of confidentiality to the Company, any of its
Subsidiaries, or any of their respective officers, directors, agents, employees
or Affiliates, not to trade on the basis of, such material, non-public
information, provided that the Purchaser shall remain subject to applicable law.
To the extent that any notice provided pursuant to any Transaction Document or
any other communications made by the Company, or information provided, to the
Purchaser constitutes, or contains, material, non-public information regarding
the Company or any Subsidiaries, the Company shall simultaneously file such
notice or other material information with the SEC pursuant to a Current Report
on Form 8-K. The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company. In addition to any other remedies provided by this Agreement or other
Transaction Documents, if the Company provides any material, non-public
information to the Purchasers without their prior written consent, and it fails
to immediately (no later than that Business Day) file a Form 8-K disclosing this
material, non-public information, it shall pay the Purchasers as partial
liquidated damages and not as a penalty a sum equal to $1,000 per day for each
$100,000 of each Purchaser’s Subscription Amount beginning with the day the
information is disclosed to the Purchaser and ending and including the day the
Form 8-K disclosing this information is filed.

 

4.7     Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities hereunder to explore strategic alternative business alternatives. The
proceeds may also be used for finders fees, the Company’s legal fees and
expenses and Escrow Agent fees.

 

4.8     Indemnification of Purchasers. Subject to the provisions of this Section
4.8, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (including local counsel, if retained) that any such
Purchaser Party may suffer or incur as a result of or relating to (a) any breach
of any of the representations, warranties, covenants or agreements made by the
Company in this Agreement or in the other Transaction Documents, (b) any action
instituted against the Purchaser Parties in any capacity, or any of them or
their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Purchaser Party, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of such Purchaser Party’s representations, warranties or covenants under
the Transaction Documents or any agreements or understandings such Purchaser
Party may have with any such stockholder or any violations by such Purchaser
Party of state or federal securities laws or any conduct by such Purchaser Party
which constitutes fraud, gross negligence, willful misconduct or malfeasance) or
(c) any untrue or alleged untrue statement of a material fact contained in any
registration statement, any prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the

 

30

--------------------------------------------------------------------------------

 

 

statements therein (in the case of any prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading. If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel (in addition to local counsel, if retained). The Company will
not be liable to any Purchaser Party under this Agreement (y) for any settlement
by a Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (z) to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents. The Purchaser Parties shall have the right to settle any
action against any of them by the payment of money provided that they cannot
agree to any equitable relief and the Company, its officers, directors and
Affiliates receive unconditional releases in customary form. The indemnification
required by this Section 4.8 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.

 

4.9     Reservation of Common Stock. The Company shall reserve and keep
available at all times in favor of the Purchasers on a pro rata basis based on
each Purchaser’s Subscription Amount, free of preemptive rights, a number of
shares of Common Stock equal to three times the number of shares of Common Stock
issuable upon exercise of the Warrants (subject to adjustment for stock splits
and dividends, combinations and similar events).

 

The Company shall not enter into any agreement or file any amendment to its
Articles of Incorporation (including the filing of a Certificate of Designation)
which conflicts with this Section 4.9 while the Warrants remain outstanding.

 

4.10     Listing of Common Stock. The Company hereby agrees to use best efforts
to maintain the listing or quotation of the Common Stock on the Trading Market
on which it is currently listed, and concurrently with the Closing, the Company
shall (if necessary) apply to list or quote all of the Shares and Warrant Shares
on such Trading Market and promptly secure the listing of all of the Shares and
Warrant Shares on such Trading Market. The Company further agrees, if the
Company applies to have the Common Stock traded on any other Trading Market, it
will then include in such application all of the Shares and Warrant Shares, and
will take such other action as is necessary to cause all of the Shares and
Warrant Shares to be listed or quoted on such other Trading Market as promptly
as possible. The Company will then take all action necessary to continue the
listing and trading of its Common Stock on a Trading Market and will comply in

 

31

--------------------------------------------------------------------------------

 

 

all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market. The Company agrees to maintain the
eligibility of the Common Stock for electronic transfer through the Depository
Trust Company or another established clearing corporation, including, without
limitation, by timely payment of fees to the Depository Trust Company or such
other established clearing corporation in connection with such electronic
transfer.

 

4.11     Participation in Future Financing.

 

(a)     From the date hereof until the date that is the 24 month anniversary of
the Closing Date, upon any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents for cash consideration, Indebtedness or
a combination of the foregoing in a transaction exempt from registration under
the Securities Act (a “Subsequent Financing”), the Purchasers (as a group) shall
have the right to participate in up to an amount of the Subsequent Financing
equal to 25% of the Subsequent Financing (the “Participation Maximum”) on the
same terms, conditions and price provided for in the Subsequent Financing.  At
least five (5) Trading Days prior to the closing of the Subsequent Financing,
the Company shall deliver to each Purchaser a written notice of its intention to
effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice shall ask such
Purchaser if it wants to review the details of such financing (such additional
notice, a “Subsequent Financing Notice”).  Upon the request of a Purchaser, and
only upon a request by such Purchaser, for a Subsequent Financing Notice, the
Company shall promptly, but no later than one (1) Trading Day after such
request, deliver a Subsequent Financing Notice to such Purchaser.  The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.

 

(b)     Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the fifth (5th) Trading Day after all of the Purchasers have received
the Pre-Notice that such Purchaser is willing to participate in the Subsequent
Financing, the amount of such Purchaser’s participation, and representing and
warranting that such Purchaser has such funds ready, willing, and available for
investment on the terms set forth in the Subsequent Financing Notice. If the
Company receives no such notice from a Purchaser as of such fifth (5th) Trading
Day, such Purchaser shall be deemed to have notified the Company that it does
not elect to participate.

 

(c)     If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day
after all of the Purchasers have received the Pre-Notice, notifications by the
Purchasers of their willingness to participate in the Subsequent Financing is,
in the aggregate, less than the total amount of the Participation Maximum, then
the Company may effect the remaining portion of such Subsequent Financing on the
terms and with the Persons set forth in the Subsequent Financing Notice.

 

32

--------------------------------------------------------------------------------

 

 

(d)     If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day
after all of the Purchasers have received the Pre-Notice, the Company receives
responses to a Subsequent Financing Notice from Purchasers seeking to purchase
more than the aggregate amount of the Participation Maximum, each such Purchaser
shall have the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum.  “Pro Rata Portion” means the ratio of (x) the
Subscription Amount of Securities purchased on the Closing Date by a Purchaser
participating under this Section 4.11 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased on the Closing Date by all
Purchasers participating under this Section 4.11.

 

(e)     The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 4.11, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within thirty (30) Trading
Days after the date of the initial Subsequent Financing Notice.

 

(f)     The Company and each Purchaser agree that if any Purchaser elects to
participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Purchaser shall be required to agree to any restrictions on trading as to any of
the Securities purchased hereunder or be required to consent to any amendment to
or termination of, or grant any waiver, release or the like under or in
connection with, this Agreement, without the prior written consent of such
Purchaser.

 

(g)     Notwithstanding anything to the contrary in this Section 4.11 and unless
otherwise agreed to by such Purchaser, the Company shall either confirm in
writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by thirty (30) Trading Days following delivery of the Subsequent
Financing Notice. If by such thirtieth (30th) Trading Day, no public disclosure
regarding a transaction with respect to the Subsequent Financing has been made,
and no notice regarding the abandonment of such transaction has been received by
such Purchaser, such transaction shall be deemed to have been abandoned and such
Purchaser shall not be deemed to be in possession of any material, non-public
information with respect to the Company or any of its Subsidiaries.

 

(h)     Notwithstanding the foregoing, this Section 4.11 shall not apply in
respect of (i) an Exempt Issuance, (ii) a public offering registered with the
SEC, or (iii) after the date no Warrants are outstanding.

 

4.12     Subsequent Equity Sales.

 

(a)     From the date hereof until 30 days after the Closing Date neither the
Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the

 

33

--------------------------------------------------------------------------------

 

 

issuance or proposed issuance of any shares of Common Stock or Common Stock
Equivalents, except for Exempt Issuances.

 

(b)     Until such time as 80% of the Warrants are no longer outstanding, the
Company will not, without the consent of the Purchasers, enter into any Equity
Line of Credit or similar agreement, nor issue nor agree to issue any common
stock, floating or Variable Priced Equity Linked Instruments nor any of the
foregoing or equity with price reset rights (subject to adjustment for stock
splits, distributions, dividends, recapitalizations and the like) (collectively,
the “Variable Rate Transaction”). For purposes hereof, “Equity Line of Credit”
shall include any transaction involving a written agreement between the Company
and an investor or underwriter whereby the Company has the right to “put” its
securities to the investor or underwriter over an agreed period of time and at
an agreed price or price formula, and “Variable Priced Equity Linked
Instruments” shall include: (A) any debt or equity securities which are
convertible into, exercisable or exchangeable for, or carry the right to receive
additional shares of Common Stock either (1) at any conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for Common Stock at any time after the initial issuance
of such debt or equity security, or (2) with a fixed conversion, exercise or
exchange price that is subject to being reset at some future date at any time
after the initial issuance of such debt or equity security due to a change in
the market price of the Company’s Common Stock since date of initial issuance,
and (B) any amortizing convertible security which amortizes prior to its
maturity date, where the Company is required or has the option to (or any
investor in such transaction has the option to require the Company to) make such
amortization payments in shares of Common Stock which are valued at a price that
is based upon and/or varies with the trading prices of or quotations for Common
Stock at any time after the initial issuance of such debt or equity security
(whether or not such payments in stock are subject to certain equity
conditions).

 

(c)     From the date hereof until the earlier of (i) date that is the 24th
month anniversary of the Closing Date or (ii) such time as no Purchaser holds
any Securities, in the event that the Company issues or sells any Common Stock
or Common Stock Equivalents, if a Purchaser then holding Securities purchased
under this Agreement reasonably believes that any of the terms and conditions
appurtenant to such issuance or sale are more favorable to such investors than
are the terms and conditions granted to the Purchasers hereunder, upon notice to
the Company by such Purchaser within five (5) Trading Days after disclosure of
such issuance or sale, the Company shall amend the terms of this transaction as
to such Purchaser only so as to give such Purchaser the benefit of such more
favorable terms or conditions.

 

(d)     Notwithstanding the foregoing, this Section 4.12 shall not apply in
respect of an Exempt Issuance. The Company shall provide each Purchaser with
notice of any such issuance or sale in the manner for disclosure of Subsequent
Financings set forth in Section 4.11.

 

4.13     Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is

 

34

--------------------------------------------------------------------------------

 

 

also offered to all of the parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Securities or otherwise.

 

4.14     Certain Transactions and Confidentiality. Each Purchaser, severally and
not jointly with the other Purchasers, covenants that neither it nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.4.  Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company pursuant to the initial
press release as described in Section 4.4, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Disclosure Schedules.  Notwithstanding the foregoing
and notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.4, (ii) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.4 and (iii) no Purchaser shall have any duty of confidentiality or
duty not to trade in the securities of the Company to the Company or its
Subsidiaries after the issuance of the initial press release as described in
Section 4.4.  Notwithstanding the foregoing, in the case of a Purchaser that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.

 

4.15     Capital Changes. Until the one year anniversary of the Closing Date,
the Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock unless such stock split is necessary for
purposes of having the Company’s common stock listed on the NYSE American
Exchange or the Nasdaq Capital Market. Provided, however, this Section 4.15
shall not apply to the reverse split the Company’s principal shareholders have
recently approved.

 

4.16     DTC Program. For so long as any Warrants are outstanding, the Company
will employ as the transfer agent for the Common Stock and Warrant Shares a
participant in the Depository Trust Company Automated Securities Transfer
Program and cause the Common Stock to be transferable pursuant to such program.

 

35

--------------------------------------------------------------------------------

 

 

4.17     Maintenance of Property. The Company shall keep all of its property,
which is necessary or useful to the conduct of its business, in good working
order and condition, ordinary wear and tear excepted.

 

4.18     Preservation of Corporate Existence. The Company shall preserve and
maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

 

4.19     D&O Insurance. Within 60 days of the Closing, the Company shall
purchase director and officer insurance on behalf of the Company’s (including
its subsidiary) officers and directors for a period of 18 months after the
Closing with respect to any losses, claims, damages, liabilities, costs and
expense in connection with any actual or threatened claim or proceeding that is
based on, or arises out of their status as a director or officer of the Company.
 The insurance policy shall provide for two years of tail coverage.  

 

ARTICLE V.
MISCELLANEOUS

 

5.1     Fees and Expenses. The Company and each Purchaser shall pay their own
expenses in connection with the transactions contemplated by this Agreement.

 

5.2     Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

5.3     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile or email attachment at
the facsimile number or email address as set forth on the signature pages
attached hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or email attachment at the facsimile
number or email address as set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second (2nd) Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto. To the extent that any notice provided pursuant
to any Transaction Document constitutes, or contains, material, non-public
information regarding the Company or any Subsidiaries, the Company shall
simultaneously file such notice with the SEC pursuant to a Current Report on
Form 8-K.

36

--------------------------------------------------------------------------------

 

 

5.4     Amendments; Waivers. Except as provided in the last sentence of this
Section 5.5, no provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers who purchased at least a majority
in interest of the Amendment based on the initial Subscription Amounts hereunder
or, in the case of a waiver, by the party against whom enforcement of any such
waived provision is sought; provided, that if any amendment, modification or
waiver disproportionately and adversely impacts a Purchaser (or group of
Purchasers), the consent of such disproportionately impacted Purchaser (or group
of Purchasers) shall also be required. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right. Any proposed amendment or waiver that
disproportionately, materially and adversely affects the rights and obligations
of any Purchaser relative to the comparable rights and obligations of the other
Purchasers shall require the prior written consent of such adversely affected
Purchaser, Any amendment effected in accordance with accordance with this
Section 5.4 shall be binding upon each Purchaser and holder of Securities and
the Company. In order to amend the definition of Exempt Issuance, the written
consent of the Company and each Purchaser must be obtained.

 

5.5     Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.6     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

 

No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.8 and this Section 5.7.

 

5.7     Governing Law; Exclusive Jurisdiction; Attorneys’ Fees. All questions
concerning the construction, validity, enforcement and interpretation of the
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all Actions
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the New York
County, New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the New York County, New
York for the adjudication of any dispute

 

37

--------------------------------------------------------------------------------

 

 

hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action, any claim that it is not personally subject to the jurisdiction
of any such court, that such Action is improper or is an inconvenient venue for
such Action. Each party hereby irrevocably waives personal service of process
and consents to process being served in any such Action by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. If any party shall commence an Action to enforce any provisions of the
Transaction Documents, then, in addition to the obligations of the Company
elsewhere in this Agreement, the prevailing party in such Action shall be
reimbursed by the non-prevailing party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Action.

 

5.8     Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.

 

5.9     Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.10     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.11     Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded exercise notice concurrently with the return

 

38

--------------------------------------------------------------------------------

 

 

to such Purchaser of the aggregate exercise price paid to the Company for such
shares and the restoration of such Purchaser’s right to acquire such shares
pursuant to such Purchaser’s Warrant (including, issuance of a replacement
warrant certificate evidencing such restored right).

 

5.12     Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction without requiring
the posting of any bond.

 

5.13     Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.14     Payment Set Aside. To the extent the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.15     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
Action for such purpose. Each Purchaser has been represented by its own separate
legal counsel in their review and negotiation of the Transaction Documents.

 

39

--------------------------------------------------------------------------------

 

 

5.16     Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

5.17     Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.18     Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.19     WAIVER OF JURY TRIAL. IN ANY ACTION IN ANY JURISDICTION BROUGHT BY ANY
PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO
THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVE FOREVER TRIAL BY JURY.

 

5.20     Non-Circumvention. The Company hereby covenants and agrees that the
Company will not, by amendment of its Articles of Incorporation, including any
Certificates of Designation, or Bylaws or through any reorganization, transfer
of assets, consolidation, merger, scheme of arrangement, dissolution, issue or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Agreement, and will at all
times in good faith carry out all of the provision of this Agreement and take
all action as may be required to protect the rights of all holders of the
Securities. Without limiting the generality of the foregoing or any other
provision of this Agreement or the other Transaction Documents, the Company (a)
shall not increase the par value of any shares of Common Stock receivable upon
exercise of the Warrants above Warrant Exercise Price, then in effect and (b)
shall take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Shares upon
the Warrant Shares upon exercise of the Warrants. Notwithstanding anything
herein to the contrary, if after 180 days from the original issuance date, a
holder is not permitted to exercise the Warrants, in full, for any reason, the
Company shall use its best efforts to promptly remedy such failure, including,
without limitation, obtaining such consent or approvals as necessary to permit
such conversion or exercise.

 

 

(Signature Pages Follow)

 

40

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

Sport Endurance, Inc.

Address for Notice:

By:_____________________________________

Name: David Lelong

Title: Chief Executive Officer

 

 

With a copy to (which shall not constitute notice): 

81 Prospect Street

Brooklyn, NY 11201

Email: david@sportendurancehq.com

     

Michael D. Harris, Esq.

Nason Yeager Gerson Harris & Fumero, P.A.

3001 PGA Blvd., Suite 305t

Palm Beach Gardens, FL 33410

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

41

--------------------------------------------------------------------------------

 

 

 

PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ________________________________________________________

Signature of Authorized Signatory of Purchaser:
_________________________________

Name of Authorized Signatory: _______________________________________________

Title of Authorized Signatory: ________________________________________________

Email Address of Authorized Signatory: _________________________________________

Facsimile Number of Authorized Signatory: ______________________________________

Address for Notice to Purchaser:

 

 

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 

 

Subscription Amount: $_________________

 

 

Warrant Shares: __________________

 

 

EIN Number: _______________________

 

 

 

42

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

Form of Registration Rights Agreement

 

 

 

 

 

 

 

 

43

--------------------------------------------------------------------------------

 

 

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is entered into as of the ___
day of December, 2018 by and among Sport Endurance, Inc., a Nevada corporation
(the “Company”), and _______________ (the “Investor”).

 

WHEREAS, the Company issued shares of its common stock and warrants to the
Investor pursuant to a Securities Purchase Agreement of even date (the “Purchase
Agreement”); and

 

WHEREAS, the Company has agreed to provide certain registration rights to the
Investor.

 

Now, therefore, in consideration of the mutual promises and the covenants as set
forth herein, the parties hereto hereby agree as follows:

 

1.     Definitions. Unless the context otherwise requires, the terms defined in
this Section 1 shall have the meanings herein specified for all purposes of this
Agreement, applicable to both the singular and plural forms of any of the terms
herein defined.

 

“Agreement” means this Registration Rights Agreement, as the same may be
amended, modified or supplemented in accordance with the terms hereof.

 

“Common Stock” means the Company’s authorized common stock, as constituted on
the date of this Agreement, any stock into which such Common Stock may
thereafter be changed and any stock of the Company of any other class, which is
not preferred as to dividends or assets over any other class of stock of the
Company and which is not subject to redemption, issued to the holders of shares
of such Common Stock upon any re-classification thereof.

 

 

“Commission” means the Securities and Exchange Commission or any other
governmental body at the time administering the Securities Act.

 

“Company” has the meaning assigned to it in the introductory paragraph of this
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934 (or successor statute).

 

“Excluded Forms” means registration statements under the Securities Act, on
Forms S-4 and S-8, or any successors thereto and any form used in connection
with an initial public offering of securities.

 

“Investor” has the meaning assigned to it in the introductory paragraph of this
Agreement.

 

“Other Shares” has the meaning assigned to it in Section 4(f) of this Agreement.

 

“Person” includes any natural person, corporation, trust, association, company,
partnership, joint venture, limited liability company and other entity and any
government, governmental agency, instrumentality or political subdivision.

 

44

--------------------------------------------------------------------------------

 

 

“Purchase Agreement” has the meaning assigned to it in the first WHEREAS clause.

 

“Warrants” means the warrants to purchase Common Stock acquired by the Investor
pursuant to the Purchase Agreement.

 

The terms “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement on other than any of
the Excluded Forms in compliance with the Securities Act, and the declaration or
ordering of the effectiveness of such registration statement.

 

“Registrable Securities” means the Common Stock acquired by the Investor
pursuant to the Purchase Agreement, the Common Stock issuable upon the exercise
of Warrants, dated the same date as this Agreement, and any securities of the
Company issued with respect to such Common Stock by way of a stock dividend or
stock split or in connection with a combination, recapitalization, share
exchange, consolidation or other reorganization of the Company.

 

 

“Selling Expenses” means all selling commissions, finder’s fees and stock
transfer taxes applicable to the Registrable Securities registered by the
Investor and all fees and disbursements of counsel for the Investor.

 

“Securities Act” means the Securities Act of 1933 (or successor statute).

 

2.     Required Registration. As soon as practicable following the date of this
Agreement, but in any event not later than sixty (60) days from the date hereof,
the Company shall use commercially reasonable efforts to file a registration
statement on Form S-1 (or other applicable form) with the Commission in order to
permit the Investor to publicly sell the Registrable Securities.

 

3.     Obligations of the Company. If and whenever the Company is required by
the provisions hereof to effect or cause the registration of any Registrable
Securities under the Securities Act as provided herein, the Company shall:

 

(a)     use commercially reasonable efforts to prepare and file with the
Commission a registration statement with respect to such Registrable Securities
and use commercially reasonable efforts to cause such registration statement to
become and remain effective;

 

(b)     use commercially reasonable efforts to prepare and file with the
Commission such amendments to such registration statement (including
post-effective amendments) and supplements to the prospectus included therein as
may be necessary to keep such registration statement effective, subject to the
qualifications in Section 4(a), and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all Registrable
Securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the Investor set forth in
such registration statement;

 

45

--------------------------------------------------------------------------------

 

 

(c)     furnish to the Investor such number of copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus included in
such registration statement (including each preliminary prospectus), in
conformity with the requirements of the Securities Act, and such other
documents, as each Investor may reasonably request, in order to facilitate the
public sale or other disposition of the Registrable Securities owned by the
Investor;

 

(d)     use all commercially reasonable efforts to make such filings under the
securities or blue sky laws of the State of New York to enable the Investor to
consummate the sale in such jurisdiction of the Registrable Securities owned by
the Investor;

 

(e)     notify the Investor at any time when a prospectus relating to their
Registrable Securities is required to be delivered under the Securities Act, of
the Company’s becoming aware that the prospectus included in the related
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare and furnish to the Investor a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

 

(f)     otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;

 

(g)     to use commercially reasonable efforts to cause Registrable Securities
to be quoted on each trading market and/or in each quotation service on which
the Common Stock of the Company is then quoted; and

 

(h)     notify the Investor of any stop order threatened or issued by the
Commission and take all actions reasonably necessary to prevent the entry of
such stop order or to remove it if entered.

 

4.     Other Procedures.

 

(a)     Subject to the Company’s general obligation to use commercially
reasonable efforts under Section 3, the Company shall be required to maintain
the effectiveness of a registration statement (on Form S-1 or other applicable
form) until the earlier of (i) the sale of all Registrable Securities or (ii)
two years from the effective date of the registration statement. The Company
shall have no liability to the Investor for delays in the Investor being able to
sell the Registrable Securities (i) as long as the Company uses commercially
reasonable efforts to file a registration statement, amendments to the
registration statement or supplements to a prospectus contained in a
registration statement (including any amendment or post effective amendments),
(ii) where the required financial statements or auditor’s consents are
unavailable or (iii) where the Company would be required to disclose information
at a time when it has no duty to disclose such

 

46

--------------------------------------------------------------------------------

 

 

information under the Securities Act, the Exchange Act, or the rules and
regulations of the Commission.

 

(b)     In consideration of the Company’s obligations under this Agreement, the
Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e) herein, the
Investor shall forthwith discontinue his sale of Registrable Securities pursuant
to the registration statement covering such Registrable Securities until the
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by said Section 3(e) and, if so directed by the Company, shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in the Investor’s possession of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice.

 

(c)     The Company’s obligation to file any registration statement or amendment
including a post-effective amendment, shall be subject to each Investor, as
applicable, furnishing to the Company in writing such information and documents
regarding such Investor and the distribution of such Investor’s Registrable
Securities as may reasonably be required to be disclosed in the registration
statement in question by the rules and regulations under the Securities Act or
under any other applicable securities or blue sky laws of the jurisdiction
referred to in Section 3(d) herein. The Company’s obligations are also subject
to each Investor promptly executing any representation letter concerning
compliance with Regulation M under the Exchange Act (or any successor rule or
regulation).

 

(d)     If any such registration or comparable statement refers to the Investor
by name or otherwise as a stockholder of the Company, but such reference to the
Investor by name or otherwise is not required by the Securities Act or the rules
thereunder, then each Investor shall have the right to require the deletion of
the reference to the Investor, as may be applicable.

 

(e)     In connection with the sale of Registrable Securities, the Investor
shall deliver to each purchaser a copy of the necessary prospectus and, if
applicable, prospectus supplement, within the time required by Section 5(b) of
the Securities Act.

 

5.     Registration Expenses. In connection with any registration of Registrable
Securities pursuant to Section 2, the Company shall, whether or not any such
registration shall become effective, from time to time, pay all expenses (other
than Selling Expenses) incident to its performance of or compliance, including,
without limitation, all registration, and filing fees, fees and expenses of
compliance with securities or blue sky laws, word processing, printing and
copying expenses, messenger and delivery expenses, fees and disbursements of
counsel for the Company and all independent public accountants and other Persons
retained by the Company.

 

6.     Indemnification.

 

(a)     In the event of any registration of any shares of Common Stock under the
Securities Act pursuant to this Agreement, the Company shall indemnify and hold
harmless each Investor, from and against any losses, claims, damages or
liabilities, joint or several, to which each Investor may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
registration statement

 

47

--------------------------------------------------------------------------------

 

 

under which such Registrable Securities were registered under the Securities
Act, any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereto, or any document incident to registration or
qualification of any Registrable Securities pursuant to Section 3(d) herein, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading or, with respect to any prospectus, necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, or any violation by the Company of the Securities
Act, the Exchange Act, or state securities or blue sky laws applicable to the
Company and relating to action or inaction required of the Company in connection
with such registration or qualification under the Securities Act or such state
securities or blue sky laws. If the Company fails to defend the Investor as
required by Section 6(c) herein, it shall reimburse (after receipt of
appropriate documentation) each Investor for any legal or any other
out-of-pocket expenses reasonably incurred by any of them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company shall not be liable to an Investor in any
such case to the extent that any such loss, claim, damage or liability arises
out of or is based upon (i) an untrue statement or alleged untrue statement or
omission or alleged omission made in said registration statement, said
preliminary prospectus, said prospectus, or said amendment or supplement or any
document incident to registration or qualification of any Registrable Securities
pursuant to Section 3(d) hereof in reliance upon and in conformity with written
information furnished to the Company by such Investor specifically for use in
the preparation thereof or information omitted to be furnished by such Investor
or (ii) any act or failure to act of such Investor including the failure of any
Investor to deliver a prospectus as required by Section 5(b) of the Securities
Act.

 

(b)     In the event of any registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, each Investor shall indemnify and
hold harmless (in the same manner and to the same extent as set forth in Section
6(a)) the Company, each director of the Company, each officer of the Company who
signs such registration statement, the Company’s attorneys and auditors and any
Person who controls the Company within the meaning of the Securities Act, with
respect to (i) any untrue statement or omission from such registration
statement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereto, if such untrue statement or omission was
made in reliance upon and in conformity with written information furnished to
the Company by such Investor specifically for use in the preparation of such
registration statement, preliminary prospectus, final prospectus or amendment or
supplement or (ii) from any other act or failure to act of the Investor.

 

(c)     Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in Section 6(a) or (b),
such indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the Indemnifying Party of the
commencement of such action. The indemnifying party shall be relieved of its
obligations under this Section 6(c) to the extent that the indemnified party
delays in giving notice and the indemnifying party is damaged or prejudiced by
the delay. In case any such action is brought against an indemnified party, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so as to assume the defense thereof, the
indemnifying party shall be responsible for any

 

48

--------------------------------------------------------------------------------

 

 

legal or other expenses subsequently incurred by the indemnifying party in
connection with the defense thereof, provided, however, that, if counsel for an
indemnified party shall have reasonably concluded that there is an actual or
potential conflict of interest between the indemnified and the indemnifying
party the indemnifying party shall not have the right to assume the defense of
such action on behalf of such indemnified party, and such indemnifying party
shall reimburse such indemnified party and any Person controlling such
indemnified party for the fees and expenses of counsel retained by the
indemnified party which are reasonably related to the matters covered by the
indemnity agreement provided in this Section 6; provided, however, that in no
event shall any indemnification by an Investor under this Section 6 exceed the
net proceeds from the sale of Registered Securities received by the Investor. No
indemnified party shall make any settlement of any claims indemnified against
hereunder without the written consent of the indemnifying party, which consent
shall not be unreasonably withheld. In the event that any indemnifying party
enters into any settlement without the written consent of the indemnified party
the indemnifying party shall not, consent to entry of any judgment or enter into
any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff of a release of such indemnified party from
all liability in respect to such claim or litigation.

 

(d)     In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which under any indemnified
party makes a claim for indemnification pursuant to this Section 6, but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 6 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required in
circumstances for which indemnification is provided under this Section 6; then,
in each such case, the Company and such Investor shall contribute to the
aggregate losses, claims, damages or liabilities to which they may be subject as
is appropriate to reflect the relative fault of the Company and such Investor in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, it being understood that the parties acknowledge
that the overriding equitable consideration to be given effect in connection
with this provision is the ability of one party or the other to correct the
statement or omission (or avoid the conduct or take an act) which resulted in
such losses, claims, damages or liabilities, and that it would not be just and
equitable if contribution pursuant hereto were to be determined by pro-rata
allocation or by any other method of allocation which does not take into
consideration the foregoing equitable considerations. Notwithstanding the
foregoing, (i) no such Investor shall be required to contribute any amount in
excess of the net proceeds to him of all Registrable Securities sold by him
pursuant to such registration statement, and (ii) no Person who is guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

 

(e)     Notwithstanding any of the foregoing, if, in connection with an
underwritten public offering of the Registrable Securities, the Company, any of
the Investor and the underwriters enter into an underwriting agreement relating
to such offering which contains provisions covering indemnification among the
parties, then the indemnification provision of this Section 6 shall be deemed
inoperative for purposes of such offering.

 

49

--------------------------------------------------------------------------------

 

 

 

7.     Certain Limitations on Registration Rights. At any time prior to the
effectiveness of any registration statement filed pursuant to this Agreement, if
the Company determines to file a registration statement with the Commission for
the public sale of its securities and the managing underwriter of such offering
offers to purchase the Registrable Securities for its own account at the same
price including underwriting discounts and applicable expenses as paid to the
Company, the Investor shall either (i) elect to include their Registrable
Securities being registered pursuant to this Agreement in the registration
statement covering the sale of the Company’s securities, or (ii) immediately
cease their public sales for a period of 90 days following the effective date of
the registration statement covering the sale by the Company. Additionally, no
Investor may participate in the registration statement relating to the sale by
the Company of its Common Stock as provided above unless such Investor enters
into an underwriting agreement with the managing underwriter and completes
and/or executes all questionnaires, indemnities and other reasonable documents
requested by the managing underwriter. Each Investor shall be deemed to have
agreed by acquisition of its Registrable Securities not to effect any public
sale or distribution, including any sale pursuant to Rule 144 under the
Securities Act, of any Registrable Securities and to use its best efforts not to
effect any such public sale or distribution of any other equity security of the
Company (including any short sale) or of any security convertible into or
exchangeable or exercisable for any equity security of the Company (other than
as part of such underwritten public offering) within 10 days before or 90 days
after the effective date of such registration statement. In such event, the
Investor shall, if requested, sign a customary market stand-off letter with the
Company’s managing underwriter, and to comply with applicable rules and
regulations of the Commission.

 

8.     Allocation of Securities Included in Registration Statement. In the case
of a registration pursuant to Section 7 for the Company’s account, if the
Company’s managing underwriter shall advise the Company and the Investor in
writing that the inclusion in any registration pursuant hereto of some or all of
(a) the Registrable Securities sought to be registered by the Investor and
securities offered by other holders, and (b) the Company’s securities sought to
be registered creates a substantial risk that the proceeds or price per unit
that will be derived from such registration will be reduced or that the number
of securities to be registered is too large a number to be reasonably sold, (i)
first, the number of Company securities sought to be registered shall be
included in such registration, and (ii) next, the number of Registrable
Securities offered by the Investor and securities offered by other holders shall
be included in such registration to the extent permitted by the Company’s
managing underwriter with the number of Registrable Securities and such other
securities being registered determined on a pro-rata basis based on the number
of Registered Securities and securities the participating holders including the
Investor desire to have registered; provided, however, that, if any
participating Investor would be required pursuant to the provisions of this
Section 7 to reduce the number of Registrable Securities that he may include in
such registration, the Investor may withdraw all or any portion of its
Registrable Securities from such registration and may resume selling shares
under the registration statement (assuming it is effective) referred to in
Section 2 after the 90-day lock-up period.

(i)      

 

9.     Rule 144. The Company covenants that it will file the reports required to
be filed under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder (or, in the event that the
Company is not required to file such reports, it will make publicly available
information as set forth in Rule 144(c)(2) promulgated under the

 

50

--------------------------------------------------------------------------------

 

 

Securities Act), and it will take such further action as the Investor may
reasonably request, or to the extent required from time to time to enable the
Investor to sell their Registrable Securities without registration under the
Securities Act within the limitation of the exemption provided by (a) Rule 144
under the Securities Act, as such Rule may be amended from time to time, or (b)
any similar rule or regulation hereafter adopted by the Commission
(collectively, “Rule 144”). Upon request of any Investor, the Company will
deliver to the Investor a written statement as to whether it has complied with
such requirements.

 

10.     Severability. In the event any parts of this Agreement are found to be
void, the remaining provisions of this Agreement shall nevertheless be binding
with the same effect as though the void parts were deleted.

 

11.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

12.     Benefit. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their legal representatives, successors and assigns.

 

13.     Notices and Addresses. All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by Federal Express
or similar overnight next business day delivery, or by email delivery followed
by overnight next business day delivery as follows:

 

 

To the Company:                                            Sport Endurance, Inc.

222 Broadway, 19th Floor

New York, NY 10038

Attention: David Lelong

Email: david@sportendurancehq.com

 

 

With a Copy to:                                              Nason, Yeager,
Gerson, Harris & Fumero, P.A.

3001 PGA Boulevard, Suite 305

Palm Beach Gardens, FL 33410

Attention: Michael D. Harris, Esq.

Email: mharris@nasonyeager.com

 

 

To the Investor, to: the address and email address listed on the signature page
hereto.

 

or to such other address as any of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted from the date of transmission.

 

14.     Attorneys’ Fees. In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action

 

51

--------------------------------------------------------------------------------

 

 

or proceeding relating to this Agreement is filed, the prevailing party shall be
entitled to an award by the court of reasonable attorneys’ fees, costs and
expenses.

 

15.     Oral Evidence. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof. Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by the party or parties against
which enforcement or the change, waiver discharge or termination is sought.

 

16.     Additional Documents. The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.

 

17.     Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the internal laws of the State of Nevada
without regard to choice of law considerations.

 

18.     Section or Paragraph Headings. Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.

 

19.     Force Majure. The Company shall be excused from any delay in performance
or for non-performance of any of the terms and conditions of this Agreement
caused by any circumstances beyond its control, including, but not limited to,
any Act of God, fire, flood, or government regulation, direction or request, or
accident, interruption of telecommunications facilities, labor dispute,
unavoidable breakdown, civil unrest or disruption to the extent that any such
circumstances affect the Company’s ability to perform its obligations under this
Agreement or the ability of the Commission to perform its responsibilities under
the Securities Act.

 

 

[Signature Page Follows]

 

 

52

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed personally or by a duly authorized representative thereof as of the day
and year first above written.

 

 

SPORT ENDURANCE, INC.

 

 

              By:                                                              
 

Name: David Lelong

Title: Chief Executive Officer

 

 

 

 

INVESTOR

 

 

                                                                      

Signature

 

                                                                      

Printed Name of Investor

 

                                                                      

Title of Authorized Signatory if Investor

is a corporation or other entity

 

                                                                      

Signature of spouse or co-owner, if any

 

 

                                                                      

Address

 

 

                                                                      

Email

 

 

53

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Form of Warrant

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

COMMON STOCK PURCHASE WARRANT

SPORT ENDURANCE, Inc.

 

Warrant Shares: ___________     Initial Exercise Date: December 10, 2018

 

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, ___________________________, or its assigns (the “Holder”) is
entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the date hereof (the
“Initial Exercise Date”) and on or prior to the close of business on the two (2)
year anniversary of the Initial Exercise Date (the “Termination Date”) but not
thereafter, to subscribe for and purchase from Sport Endurance, Inc., a Nevada
corporation (the “Company”), up to _______ shares of Common Stock (subject to
adjustment hereunder, the “Warrant Shares”). The purchase price of one Warrant
Share under this Warrant shall be equal to the Exercise Price, as defined in
Section 2(b).

 

Section 1.     Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in that certain Securities Purchase
Agreement (the “Purchase Agreement”), dated December 10, 2018, among the Company
and the Purchasers.

 

Section 2.     Exercise.

 

(a)     Exercise of the purchase rights represented by this Warrant may be made,
in whole or in part, at any time or times on or after the Initial Exercise Date
and on or before the Termination Date by delivery to the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of the Holder appearing on the books of the
Company) of a duly executed facsimile copy of the Notice of Exercise Form
annexed hereto. Within two (2) Trading Days following the date of exercise as
aforesaid, the

 

2

--------------------------------------------------------------------------------

 

 

Holder shall deliver the aggregate Exercise Price for the shares specified in
the applicable Notice of Exercise by wire transfer or cashier’s check drawn on a
United States bank unless the cashless exercise procedure specified in Section
2(c) below is specified in the applicable Notice of Exercise. Notwithstanding
anything herein to the contrary (although the Holder may surrender the Warrant
to, and receive a replacement Warrant from, the Company), the Holder shall not
be required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within two (2) Trading Days of the date the
final Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases. The Company shall deliver any objection to any Notice of
Exercise Form within one (1) Trading Day of delivery of such notice. The Holder
by acceptance of this Warrant, acknowledges and agrees that, by reason of the
provisions of this paragraph, following the purchase of a portion of the Warrant
Shares hereunder, the number of Warrant Shares available for purchase hereunder
at any given time may be less than the amount stated on the face hereof.

 

(b)     Exercise Price. The initial exercise price per share of the Common Stock
under this Warrant shall be equal to $0.15 per share, subject to adjustment
under Section 3 (the “Exercise Price”).

 

(c)     Cashless Exercise. If at any time after the six (6) months anniversary
of the Initial Exercise Date, there is no effective Registration Statement
covering the resale of the Warrant Shares by the Holder, then this Warrant may
also be exercised at the Holder’s election, in whole or in part and in lieu of
making the cash payment otherwise contemplated to be made to the Company upon
such exercise, at such time by means of a “cashless exercise” in which the
Holder shall be entitled to receive a number of Warrant Shares equal to the
number obtained by dividing [(A x B) – (A x C)] by (D), where:

 

(A)     =      the number of Warrant Shares that would be issuable upon exercise
of this Warrant in accordance with the terms of this Warrant if such exercise
were by means of a cash exercise rather than a cashless exercise;

 

(B)     =      the greater of (i) the arithmetic average of the VWAPs for the
five (5) consecutive Trading Days ending on the date immediately preceding the
date on which the Holder elects to exercise this Warrant by means of a “cashless
exercise,” as set forth in the applicable Notice of Exercise or (ii) the VWAP
for the Trading Day immediately prior to the date on which the Holder makes such
“cashless exercise” election;

 

(C)      =      the Exercise Price of this Warrant, as adjusted hereunder, at
the time of such exercise; and

 

(D)      =      the lesser of (i) the arithmetic average of the VWAPs for the
five (5) consecutive Trading Days ending on the date immediately preceding the
date

 

3

--------------------------------------------------------------------------------

 

 

on which the Holder elects to exercise this Warrant by means of a “cashless
exercise,” as set forth in the applicable Notice of Exercise or (ii) the VWAP
for the Trading Day immediately prior to the date on which the Holder makes such
“cashless exercise” election.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)) (or a similar organization or agency succeeding to its functions of
reporting prices), (b)  if no volume weighted average price of the Common Stock
is reported for the Trading Market, the most recent reported bid price per share
of the Common Stock, or (c) in all other cases, the fair market value of a share
of Common Stock as determined by an independent appraiser selected in good faith
by the Holders of a majority in interest of the Warrants then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

 

If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the characteristics of the Warrants being
exercised, and the holding period of the Warrants being exercised may be tacked
on to the holding period of the Warrant Shares. The Company agrees not to take
any position contrary to this Section 2(c).

 

Notwithstanding anything herein to the contrary, if on the Termination Date
(unless the Holder notifies the Company otherwise) if there is no effective
Registration Statement covering the resale of the Warrant Shares by the Holder,
then this Warrant shall be automatically exercised via cashless exercise
pursuant to this Section 2(c).

 

(d)     Mechanics of Exercise.

 

(i)     Delivery of Certificates Upon Exercise. Certificates for shares
purchased hereunder shall be transmitted to the Holder by the Transfer Agent to
the Holder by crediting the account of the Holder’s prime broker with The
Depository Trust Company through its Deposit or Withdrawal at Custodian system
(“DWAC”) if the Company is then a participant in such system and either (A)
there is an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by the Holder or (B) this
Warrant is being exercised via cashless exercise and Rule 144 is available, or
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise by the date that is two (2) Trading Days after the latest of
(A) the delivery to the Company of the Notice of Exercise and (B) payment of the
aggregate Exercise Price as set forth above (unless by cashless exercise, if
permitted) (such date, the “Warrant Share Delivery Date”). The Warrant Shares
shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date the Warrant has been exercised,
with payment to the Company of the Exercise Price (or by cashless exercise, if
permitted) and all taxes required to be paid by the Holder, if any, pursuant to
Section 2(d)(vi) prior to the issuance of such shares, having been paid. The
Company understands that a delay in the delivery of the

 

4

--------------------------------------------------------------------------------

 

 

Warrant Shares after the Warrant Share Delivery Date could result in economic
loss to the Holder. As compensation to the Holder for such loss, the Company
agrees to pay (as liquidated damages and not as a penalty) to the Holder for
late issuance of Warrant Shares upon exercise of this Warrant the proportionate
amount of $10 per Trading Day (increasing to $20 per Trading Day after the fifth
(5th) Trading Day) after the Warrant Share Delivery Date for each $1,000 of the
value of the Warrant Shares for which this Warrant is exercised (based on the
Exercise Price) which are not timely delivered. In no event shall liquidated
damages for any one transaction exceed $1,000 for the first ten Trading Days.
The Company shall pay any payments incurred under this Section 2(d)(i) in
immediately available funds upon demand. Furthermore, in addition to any other
remedies which may be available to the Holder, in the event that the Company
fails for any reason to effect delivery of the Warrant Shares by the Warrant
Share Delivery Date, the Holder may revoke all or part of the relevant Warrant
exercise by delivery of a notice to such effect to the Company, whereupon the
Company and the Holder shall each be restored to their respective positions
immediately prior to the exercise of the relevant portion of this Warrant,
except that the liquidated damages described above shall be payable through the
date notice of revocation or rescission is given to the Company or the date the
Warrant Shares are delivered to the Holder, whichever date is earlier.

 

(ii)     Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical to this Warrant.

 

(iii)     Rescission Rights. If the Company fails to deliver the Warrant Shares
or cause the Transfer Agent to transmit to the Holder a certificate or the
certificates representing the Warrant Shares pursuant to Section 2(d)(i) by the
Warrant Share Delivery Date, then the Holder will have the right, at any time
prior to issuance of such Warrant Shares, to rescind such exercise.

 

(iv)     Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to deliver the Warrant Shares, or cause the Transfer Agent to
transmit to the Holder a certificate or the certificates representing the
Warrant Shares pursuant to an exercise on or before the Warrant Share Delivery
Date, and if after such date the Holder is required by its broker to purchase
(in an open market transaction or otherwise) or the Holder’s brokerage firm
otherwise purchases, shares of Common Stock to deliver in satisfaction of a sale
by the Holder of the Warrant Shares which the Holder anticipated receiving upon
such exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder
the amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue by (2) the price at which the sell order giving rise to such
purchase obligation was executed, and (B) at the option of the Holder, either
reinstate the portion of the Warrant and equivalent number of Warrant Shares for
which such exercise was not honored (in which case such exercise shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. For example, if

 

5

--------------------------------------------------------------------------------

 

 

the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of shares of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (A) of the immediately preceding sentence the Company shall be
required to pay the Holder $1,000. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

 

(v)     No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

(vi)     Charges, Taxes and Expenses. Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate
including any charges (limited to $100 per issuance) of any clearing firm, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto. The Company shall pay all Transfer
Agent fees required for same-day processing of any Notice of Exercise.

 

(vii)     Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

(e)     Holder’s Exercise Limitations. The Company shall not effect any exercise
of this Warrant, and a Holder shall not have the right to exercise any portion
of this Warrant, pursuant to Section 2 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder’s Affiliates, and any
other Persons acting as a group together with the Holder or any of the Holder’s
Affiliates), would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below).  For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other Common Stock Equivalents)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein

 

6

--------------------------------------------------------------------------------

 

 

beneficially owned by the Holder or any of its Affiliates.  Except as set forth
in the preceding sentence, for purposes of this Section 2(e), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder, it being acknowledged
by the Holder that the Company is not representing to the Holder that such
calculation is in compliance with Section 13(d) of the Exchange Act and the
Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 2(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 2(e), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding.  Upon the written or oral
request of a Holder, the Company shall within one Trading Day confirm orally and
in writing to the Holder the number of shares of Common Stock then outstanding. 
In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its Affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The “Beneficial Ownership Limitation” shall be 4.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The Holder, upon
not less than 61 days’ prior notice to the Company, may increase the Beneficial
Ownership Limitation provisions of this Section 2(e) solely with respect to the
Holder’s Warrant, provided that the Beneficial Ownership Limitation in no event
exceeds 9.99% of the number of shares of Common Stock outstanding immediately
after giving effect to the issuance of shares of Common Stock upon exercise of
this Warrant held by the Holder and the provisions of this Section 2(e) shall
continue to apply. Any such increase will not be effective until the 61st day
after such notice is delivered to the Company. The Holder may also decrease the
Beneficial Ownership Limitation provisions of this Section 2(e) solely with
respect to the Holder’s Warrant at any time, which decrease shall be effectively
immediately upon delivery of notice to the Company. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 2(e) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

 

(f)     Mandatory Exercise. The Company may require the Holder to exercise the
Warrants, if, after the Issuance Date, (i) over a period of twenty (20)
consecutive Trading Days (the “20 Day Period”) prior to the Termination Date the
average closing price of the Common

 

7

--------------------------------------------------------------------------------

 

 

Stock is more than $0.30 per share on the Principal Market, (ii) during the 20
Day Period, the average of the Daily Value is at least $100,000 and (iii) there
is an effective registration statement covering the shares underlying this
Warrant. As used in this Warrant, Daily Value during the 20 Day Period means the
number calculated by multiplying the closing or last sale price each Trading Day
on the Principal Market times the reported volume for each applicable Trading
Day. The Company shall give the Holder five (5) days written notice if the
foregoing conditions are met, and the Holder shall have ten (10) days from the
date of receipt of the notice to pay the Exercise Price on the Warrants in which
case the Company shall issue and deliver to the Holder the shares of Common
Stock in the time and manner required by this Warrant. Any Warrants not
exercised prior to the end of such 10 day period will expire.

 

Section 3.     Certain Adjustments.

 

(a)     Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant or pursuant to any of the other
Transaction Documents), (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, (iii) combines (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event, and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted such
that the aggregate Exercise Price of this Warrant shall remain unchanged. Any
adjustment made pursuant to this Section 3(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

(b)     Adjustments for Issuance of Additional Securities. For a period of two
(2) years from the Initial Exercise Date, in the event that the Company shall,
at any time, issue or sell any additional shares of Common Stock or Common Stock
Equivalents (hereafter defined) (“Additional Shares of Common Stock”), in a
transaction other than an Exempt Issuance, at a price per share less than the
Exercise Price then in effect or without consideration (a “Dilutive Issuance”
based on a “Dilutive Issuance Price”), then the Exercise Price upon each such
issuance shall be reduced to the Dilutive Issuance Price, and the number of
Warrant Shares (excluding Warrant Shares previously exercised) shall be
increased on a full ratchet basis to the number of shares of Common Stock
determined by multiplying the Exercise Price then in effect immediately prior to
such adjustment by the number of Warrant Shares (excluding Warrant Shares
previously exercised) acquirable upon exercise of this Warrant immediately prior
to such adjustment and dividing the product thereof by the Exercise Price
resulting from such adjustment. By way of example, if E is the total number of
Warrant Shares in effect immediately prior to such Dilutive Issuance, F is the
Exercise Price in effect immediately prior to such Dilutive Issuance, and G is
the Dilutive Issuance Price, the adjustment to the number of Warrant Shares can
be expressed in

 

8

--------------------------------------------------------------------------------

 

 

the following formula: Total number of Warrant Shares after such Dilutive
Issuance = the number obtained from dividing [E x F] by G.

 

If, after any such issuance of Common Stock Equivalents, the price per share for
which Additional Shares of Common Stock may be issuable thereafter is amended or
adjusted, and such price as so amended shall be less than the applicable
Exercise Price in effect at the time of such amendment or adjustment, then the
applicable Exercise Price and number of Warrant Shares shall be adjusted upon
each such issuance or amendment as provided in this Section 3(b).  In case any
Common Stock Equivalent is issued in connection with the issue or sale of other
securities of the Company, together comprising one integrated transaction, (x)
the Common Stock Equivalents will be deemed to have been issued for the Option
Value of such Common Stock Equivalents and (y) the other securities issued or
sold in such integrated transaction shall be deemed to have been issued or sold
for the difference of (I) the aggregate consideration received by the Company
less any consideration paid or payable by the Company pursuant to the terms of
such other securities of the Company, less (II) the Option Value. If any shares
of Common Stock or Common Stock Equivalents are issued or sold or deemed to have
been issued or sold for cash, the amount of such consideration received by the
Company will be deemed to be the net amount received by the Company therefor. If
any shares of Common Stock or Common Stock Equivalents are issued or sold for a
consideration other than cash, the amount of such consideration received by the
Company will be the fair value of such consideration, except where such
consideration consists of publicly traded securities, in which case the amount
of consideration received by the Company will be the VWAP of such public traded
securities on the date of receipt. If any shares of Common Stock or Common Stock
Equivalents are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock or Common Stock Equivalents, as the case may be.

 

“Common Stock Equivalents” means any rights or warrants or options to purchase
any Common Stock or Convertible Securities.

 

“Option Value” means the value of a Common Stock Equivalent based on the Black
Scholes Option Pricing model obtained from the “OV” function on Bloomberg L.P.
determined as of (A) the Trading Day prior to the public announcement of the
issuance of the applicable Common Stock Equivalent, if the issuance of such
Common Stock Equivalent is publicly announced or (B) the Trading Day immediately
following the issuance of the applicable Common Stock Equivalent if the issuance
of such Common Stock Equivalent is not publicly announced, for pricing purposes
and reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury
rate for a period equal to the remaining term of the applicable Common Stock
Equivalent as of the applicable date of determination, (ii) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the HVT function on Bloomberg L.P. as of (A) the Trading Day immediately
following the public announcement of the applicable Common Stock Equivalent if
the issuance of such Common Stock Equivalent is publicly announced or (B) the
Trading Day immediately following the issuance of the applicable Common Stock
Equivalent if the issuance of such Common Stock Equivalent is not publicly
announced, (iii) the underlying price per share used in such calculation shall
be the highest VWAP of the Common Stock during the period beginning on the
Trading Day prior to the execution of definitive documentation relating to the
issuance of the

 

9

--------------------------------------------------------------------------------

 

 

applicable Common Stock Equivalent and ending on (A) the Trading Day immediately
following the public announcement of such issuance, if the issuance of such
Common Stock Equivalent is publicly announced or (B) the Trading Day immediately
following the issuance of the applicable Common Stock Equivalent if the issuance
of such Common Stock Equivalent is not publicly announced, (iv) a zero cost of
borrow and (v) a 360 day annualization factor.

 

The provisions of this Section 3(b) shall apply each time the Company, at any
time after the Original Issuance Date and prior to the date that is two (2)
years from Original Issuance Date, shall issue any securities with a Dilutive
Issuance Price.  Notwithstanding the foregoing, no adjustment shall be made
pursuant to this Section 3(b) with respect to an Exempt Issuance (as defined in
the Purchase Agreement).

 

(c)     Reserved.

 

(d)     Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 3(a) above, if at any time the Company grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder’s right to participate in any
such Purchase Right would result in the Holder exceeding the Beneficial
Ownership Limitation, then the Holder shall not be entitled to participate in
such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation). Notwithstanding the foregoing,
no Purchase Rights will be made under this Section 3(d) in respect of an Exempt
Issuance.

 

(e)     Pro Rata Distributions. If the Company, at any time while this Warrant
is outstanding, shall distribute to all holders of Common Stock (and not to the
Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock (which shall be subject to Section 3(d)), then in each
such case the Exercise Price shall be adjusted by multiplying the Exercise Price
in effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
per share fair market value at such record date of the portion of such assets or
evidence of indebtedness so distributed applicable to one outstanding share of
the Common Stock as determined by the Board of Directors in good faith. In
either case the adjustments shall be described in a statement provided to the
Holder of the portion of assets or evidences of indebtedness so distributed or
such subscription rights applicable to one share of Common Stock.

 

10

--------------------------------------------------------------------------------

 

 

Such adjustment shall be made whenever any such distribution is made and shall
become effective immediately after the record date mentioned above.

 

(f)     Fundamental Transaction.

 

(1) If, at any time while this Warrant is outstanding, (i) the Company, directly
or indirectly, in one or more related transactions effects any merger or
consolidation of the Company with or into another Person, (ii) the Company,
directly or indirectly, effects any sale, lease, license, assignment, transfer,
conveyance or other disposition of all or substantially all of its assets in one
or a series of related transactions, (iii) any, direct or indirect, purchase
offer, tender offer or exchange offer (whether by the Company or another Person)
is completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and has
been accepted by the holders of 50% or more of the outstanding Common Stock,
(iv) the Company, directly or indirectly, in one or more related transactions
effects any reclassification, reorganization or recapitalization of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property,
or (v) the Company, directly or indirectly, in one or more related transactions
consummates a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person or group of Persons whereby such
other Person or group acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination) (each a “Fundamental Transaction”), then, upon any
subsequent exercise of this Warrant, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction (without
regard to any limitation on the exercise of this Warrant), at the option of the
Holder the number of shares of Common Stock of the successor or acquiring
corporation or of the Company, if it is the surviving corporation, and any
additional consideration (the “Alternate Consideration”) receivable as a result
of such Fundamental Transaction by a holder of the number of shares of Common
Stock for which this Warrant is exercisable immediately prior to such
Fundamental Transaction (without regard to any limitation on the exercise of
this Warrant). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. The Company shall not effect a Fundamental Transaction unless it
gives the Holder at least ten (10) Trading Days prior notice together with
sufficient details so the Holder can make an informed decision as to whether it
elects to accept the Alternative Consideration. If a public announcement of the
Fundamental Transaction has

 

11

--------------------------------------------------------------------------------

 

 

not been made, the notice to the Holder may be given until the Company files a
Form 8-K or other report disclosing the Fundamental Transaction.

 

(2) Notwithstanding anything to the contrary, in the event of a Fundamental
Transaction, the Company or any Successor Entity (as defined below) shall, at
the Holder’s option, exercisable at any time concurrently with, or within 30
days after, the consummation of the Fundamental Transaction, purchase this
Warrant from the Holder by paying to the Holder an amount of cash equal to the
Black Scholes Value of the remaining unexercised portion of this Warrant on the
date of the consummation of such Fundamental Transaction or (ii) the positive
difference between the cash per share paid in such Fundamental Transaction minus
the then in effect Exercise Price. “Black Scholes Value” means the value of the
unexercised portion of this Warrant based on the Black and Scholes Option
Pricing Model obtained from the “OV” function on Bloomberg L.P. determined as of
the day of consummation of the applicable Fundamental Transaction for pricing
purposes and reflecting (A) a risk-free interest rate corresponding to the U.S.
Treasury rate for a period equal to the time between the date of the public
announcement of the applicable Fundamental Transaction and the Termination Date,
(B) an expected volatility equal to the greater of 100% and the 100 day
volatility obtained from the HVT function on Bloomberg L.P. as of the Trading
Day immediately following the public announcement of the applicable Fundamental
Transaction, (C) the underlying price per share used in such calculation shall
be the sum of the price per share being offered in cash, if any, plus the value
of any non-cash consideration, if any, being offered in such Fundamental
Transaction and (D) a remaining option time equal to the time between the date
of the public announcement of the applicable Fundamental Transaction and the
Termination Date.

 

(3) If Section 3(e)(1) and (2) are not applicable, the Company shall cause any
successor entity in a Fundamental Transaction in which the Company is not the
survivor (the “Successor Entity”) to assume in writing all of the obligations of
the Company under this Warrant and the other Transaction Documents in accordance
with the provisions of this Section 3(e) pursuant to written agreements in form
and substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the Holder, deliver to the Holder in exchange for this Warrant a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Warrant which is exercisable for a
corresponding number of shares of capital stock of such Successor Entity (or its
parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon exercise of this Warrant prior to such Fundamental Transaction
(without regard to any limitation on the exercise of this Warrant), and with an
exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such number of shares of capital stock and such
exercise price being for the purpose of protecting the economic value of this
Warrant immediately prior to the consummation of such Fundamental Transaction),
and which is reasonably satisfactory in form and substance to the Holder. Upon
the occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Warrant and the other
Transaction Documents referring to the “Company” shall refer

 

12

--------------------------------------------------------------------------------

 

 

instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this
Warrant and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein.

 

Notwithstanding the foregoing, no adjustment shall be made pursuant to this
Section 3(f) with respect to an Exempt Issuance (as defined in the Purchase
Agreement)

 

(g)     Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

 

(h)     Notice to Holder.

 

(i)     Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly email to
the Holder a notice setting forth the Exercise Price after such adjustment and
any resulting adjustment to the number of Warrant Shares and setting forth a
brief statement of the facts requiring such adjustment. The Holder may supply an
email address to the Company and change such address.

 

(ii)     Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, or (E) the Company shall authorize the
voluntary or involuntary dissolution, liquidation or winding up of the affairs
of the Company, then, in each case, the Company shall deliver to the Holder at
its last address as it shall appear upon the Warrant Register of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to email such notice or any defect
therein or in the emailing thereof shall not affect the validity of the
corporate action required to be specified in such notice. To the extent that any
notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries (as determined in
good faith by the Company), the Company shall simultaneously file such notice
with the

 

13

--------------------------------------------------------------------------------

 

 

Commission pursuant to a Current Report on Form 8-K. The Holder shall remain
entitled to exercise this Warrant during the period commencing on the date of
such notice to the effective date of the event triggering such notice except as
may otherwise be expressly set forth herein.

 

Section 4.     Transfer of Warrant.

 

(a)     Transferability. Subject to compliance with any applicable securities
laws and the provisions of the Purchase Agreement, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled. The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.

 

(b)     New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the initial issuance date of this Warrant and shall be
identical with this Warrant except as to the number of Warrant Shares issuable
pursuant thereto.

 

(c)     Warrant Register. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

Section 5.     Miscellaneous.

 

(a)     No Rights as Stockholder Until Exercise. This Warrant does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof other than as explicitly set forth in
Section 3.

 

(b)     Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and

 

14

--------------------------------------------------------------------------------

 

 

deliver a new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of such Warrant or stock certificate.

 

(c)     Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Trading Day, then, such action may be taken or such right may be
exercised on the next succeeding Trading Day.

 

(d)     Authorized Shares.

 

The Company covenants that during the period this Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock, free of preemptive
rights three times the number of shares of Common Stock issuable upon exercise
of this Warrant, subject to adjustment for stock dividends, stock splits,
combination and similar events. The Company further covenants that its issuance
of this Warrant shall constitute full authority to its officers who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for the Warrant Shares upon the exercise of the purchase rights
under this Warrant. The Company will take all such reasonable action as may be
necessary to assure that such Warrant Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
any Trading Market upon which the Common Stock may be listed. The Company
covenants that all Warrant Shares which may be issued upon the exercise of the
purchase rights represented by this Warrant will, upon exercise of the purchase
rights represented by this Warrant and payment for such Warrant Shares in
accordance herewith, be duly authorized, validly issued, fully paid and
non-assessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).

 

In addition to any other remedies provided by this Warrant or the Purchase
Agreement, if the Company at any time fails to meet this reservation of Common
Stock requirement within 45 days after written notice from the Holder, it shall
pay the Holder as partial liquidated damages and not as a penalty a sum equal to
$500 per day for each $100,000 of such Holder’s Subscription Amount (or the
Subscription Amount of the original Purchaser). The Company shall not enter into
any agreement or file any amendment to its Articles of Incorporation (including
the filing of a Certificate of Designation) which conflicts with this Section
5(d) while the Warrants remain outstanding.

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use best efforts to
obtain all such authorizations, exemptions or consents from any public
regulatory

 

15

--------------------------------------------------------------------------------

 

 

body having jurisdiction thereof, as may be, necessary to enable the Company to
perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

(e)     Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

 

(f)     Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered or if not exercised on a
cashless basis when Rule 144 is available, may have restrictions upon resale
imposed by state and federal securities laws.

 

(g)     Non-waiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies.
Without limiting any other provision of this Warrant or the Purchase Agreement,
if the Company willfully and knowingly fails to comply with any provision of
this Warrant, which results in any material damages to the Holder, the Company
shall pay to the Holder such amounts as shall be sufficient to cover any costs
and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

 

(h)     Notices. Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Purchase Agreement.

 

(i)     Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

(j)     Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate or that there is no irreparable harm and not
to require the posting of a bond or other security.

 

(k)     Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of

 

16

--------------------------------------------------------------------------------

 

 

Holder. The provisions of this Warrant are intended to be for the benefit of any
Holder from time to time of this Warrant and shall be enforceable by the Holder
or holder of Warrant Shares.

 

(l)     Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and Holders of 75% of the
outstanding Warrants issued pursuant to the Purchase Agreement.

 

(m)     Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(n)     Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

********************

 

(Signature Page Follows)

 

 

 

 

17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

SPORT ENDURANCE, Inc.

 

 

 

By:___________________________________

Name: David Lelong

Title: Chief Executive Officer

 

 

 

18

--------------------------------------------------------------------------------

 

 

NOTICE OF EXERCISE

 

To:     SPORT ENDURANCE, Inc.

 

(1)     ()The undersigned hereby elects to purchase ___________ Warrant Shares
of the Company pursuant to the terms of the attached Warrant (only if exercised
in full), and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.

(2)     ()Payment shall take the form of (check applicable box):

 

[ ] in lawful money of the United States; or

 

[ ] if permitted the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(c), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(c).

 

(3)     ()Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

 

_______________________________

 

(4)     ()After giving effect to this Notice of Exercise, the undersigned will
not have exceeded the Beneficial Ownership Limitation.

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

_______________________________

_______________________________

_______________________________

 

SIGNATURE OF HOLDER

Name of Investing Entity:
______________________________________________________________

Signature of Authorized Signatory of Investing Entity:
________________________________________

Name of Authorized Signatory:
__________________________________________________________

Title of Authorized Signatory:
___________________________________________________________

Date:
_______________________________________________________________________________

 

19

--------------------------------------------------------------------------------

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

SPORT ENDURANCE, Inc.

 

 

FOR VALUE RECEIVED, ____ all of or _______ shares of the foregoing Warrant and
all rights evidenced thereby are hereby assigned to

 

 

_______________________________________________ whose address is

 

_______________________________________________________________

 

 

 

_______________________________________________________________

 

Dated: ______________, _______

 

 

Holder’s Signature:     _____________________________

 

Holder’s Address:     _____________________________

 

_____________________________

 

 

 

Signature Guaranteed: ___________________________________________

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

20

--------------------------------------------------------------------------------

 

 

EXHIBIT C

Form of Reserve Letter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------

 

 

SHARE RESERVATION LETTER

 

Irrevocable Transfer Agent Instructions

 

__________ __, 2018

 

Equity Stock Transfer

237 W 37th St. Suite 602

New York, NY 10018

Attention: Nora Marckwordt

 

Ladies and Gentlemen:

 

On behalf of Sport Endurance, Inc. (the “Company”), a Nevada corporation,
reference is made to (i) that certain Securities Purchase Agreement, dated as of
_________ __, 2018 (the “Agreement”), by and among the Company and the investors
listed on Schedule A (each a “Holder” and collectively, the “Holders”) and (ii)
the warrants issued as of _________ ___, 2018 (collectively, the “Warrants”). A
copy of each of the Agreement and the form of Warrant is attached hereto.
Pursuant to the terms of the Warrant, the Holder is given the right to exercise
all or any portion of the Warrants into shares of Common Stock of the Company,
par value $0.001 per share (the “Common Stock”). We ask that you familiarize
yourself with your issuance and delivery obligations as Transfer Agent,
contained herein. Any capitalized terms used and not defined herein shall have
the meanings ascribed to them in the Agreement.

 

You are hereby irrevocably authorized and instructed to reserve up to
_____________ shares of Common Stock of the Company equal to three times the
number of shares of Common Stock issuable upon the exercise of the Warrants (the
“Reserve Shares”) for issuance upon partial or full exercise of the Warrants in
accordance with Schedule B. Following the submission of any exercise notice for
the Warrants (“Notice”) by a Holder, the number of Reserve Shares shall be
reduced on a three shares for each share issued basis. The Reserve Shares shall
be equitably adjusted in the event of any stock dividend, stock split,
combination or reserve split or other similar event.

 

The ability to exercise the Warrants in a timely manner is a material obligation
of the Company pursuant to the Warrants. Your firm is hereby irrevocably
authorized and instructed to issue shares of Common Stock of the Company to the
Holders, upon (a) your receipt from the Holders of the Notice executed by the
Holders and confirmation from the Company to proceed on such Notice; and (b) and
you should remove all stop-transfer instructions relating to such shares upon
your receipt from the Holders or their designated broker(s) of a transfer
request with an opinion of counsel of the Holders, in form, substance and scope
customary for opinions of counsel in comparable transactions (and satisfactory
to the Transfer Agent) providing an exemption from registration under the
Securities Act of 1933.

 

22

--------------------------------------------------------------------------------

 

 

In addition to the Holders’ other available remedies, if the Company fails to
strictly adhere to the terms of the Agreement and any Holders seek to exercise
the Warrants, the Company shall pay to each Holder as applicable, in cash, as
partial liquidated damages and not as a penalty, for each $1,000 of the value of
the shares of Common Stock for which a Warrant is being exercised (based on the
Warrant Exercise Price), $10 per Trading Day for each Trading Day after the
Legend Removal Date (increasing to $20 per Trading Day after the fifth (5th )
Trading Day) until such certificate is delivered without a legend. In no event
shall liquidated damages for any one transaction exceed $1,000 for the first 10
Trading Days. Nothing herein shall limit such Holder’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Common Stock, and such Holder shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.

 

The Company hereby requests that your firm act immediately, without delay with
respect to the issuance of Common Stock pursuant to any Notices received from
the Holders. Your firm will not delay in processing any Notices owing to the
fact that the Company is in arrears of its fees and other monies owed to your
firm, provided that each time a Notice is delivered to your firm, the Holders
agree to pay the cost of processing each Notice at a sum not to exceed $150
which agreement is subject to the overriding obligation of the Company in the
Agreement.

 

The Company hereby directs you, upon request by the Holders or Holders’ broker
dealer(s), to immediately provide any capitalization structure information
pertaining to the number of shares of Common Stock that are issued and
outstanding, authorized, reserved, or in the public float without any further
action or confirmation by the Company.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith (which gross
negligence, bad faith or willful misconduct must be determined by a final,
non-appealable order, judgment, decree or ruling of a court of competent
jurisdiction). You shall have no liability to the Company in respect to any
action taken or any failure to act in respect of this if such action was taken
or omitted to be taken in good faith, and you shall be entitled to rely in this
regard on the advice of counsel.

 

The Company has approved the foregoing (irrevocable instructions) and does
hereby extend the Company’s irrevocable agreement to indemnify your firm for all
loss, liability or expense in carrying out the authority and direction herein
contained on the terms herein set forth.

 

The Company agrees that in the event that the Transfer Agent resigns as the
Company’s Transfer Agent or the Company desires to replace such Transfer Agent,
the Company shall engage a suitable

 

23

--------------------------------------------------------------------------------

 

 

replacement Transfer Agent that will agree to serve as Transfer Agent for the
Company and be bound by the terms and conditions of these Irrevocable
Instructions within five (5) business days.

 

The Holders are intended to be, and are, third party beneficiaries hereof, and
no amendment or modification to the instructions set forth herein may be made
without the consent of the Holders.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions and return a copy of this agreement
to the Company and to the Holders.

 

 

Very truly yours,

 

SPORT ENDURANCE, INC.

 

 

By: __________________________________

 

Name: David Lelong ________________

 

Title: Chief Executive Officer____________

 

 

Acknowledged and Agreed:

 

EQUITY STOCK TRANSFER

 

 

By: __________________________________          Date: __________ __, 2018

 

Name: ________________________________

 

 

Title: ________________________________

 

24

--------------------------------------------------------------------------------

 

 

 

SCHEDULE A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

 

 

 

 

 

 

 

 

 

26
 

 